Exhibit 10.3

AGREEMENT REGARDING TRANSFER OF PARTNERSHIP INTERESTS

(OWNCO)

BY AND BETWEEN

MASTER MORSUN ACQUISITION LLC, as transferor

AND

SUNRISE SENIOR LIVING INVESTMENTS, INC., as transferee

Dated as of August 15, 2011

Properties:

 

Sunrise of Palo Alto,

Palo Alto, CA

  

Sunrise of Lenexa,

Lenexa, KS

Sunrise of Shelby Township,

Shelby Township, MI

  

Sunrise of Golden Valley,

Golden Valley, MN

Sunrise of Minnetonka,

Minnetonka, MN

  

Sunrise of Dresher,

Dresher, PA

Sunrise of Plano,

Plano, TX

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

  Certain Definitions      1   

2.

  Consideration      7   

3.

  Deposit      7   

4.

  Closing      8   

5.

  Closing Costs      9   

6.

  Inspections; Conditions Precedent; Title      9   

7.

  Indemnification of Transferor      15   

8.

  Property Information and Confidentiality.      15   

9.

  Termination.      17   

10.

  Current Loans.      18   

11.

  Representations and Warranties of Transferor.      18   

12.

  Representations and Warranties of Transferee.      23   

13.

  Investment Representations, Etc.      24   

14.

  Interim Covenants of Transferor.      25   

15.

  Deliveries to be made on the Closing Date.      26   

16.

  Conditions to the Closing.      28   

17.

  Working Capital/Reserves; Operating Leases.      31   

18.

  Intentionally Deleted.      31   

19.

  Brokers      31   

20.

  Limitation of Liability.      31   

21.

  Remedies For Default and Disposition of the Deposit.      32   

22.

  Notices.      34   

23.

  Amendments.      36   

 

-i-



--------------------------------------------------------------------------------

24.

   Governing Law; Jurisdiction; Construction.      36   

25.

   Partial Invalidity.      36   

26.

   Counterparts.      37   

27.

   No Third Party Beneficiaries      37   

28.

   Waiver.      37   

29.

   Assignment.      37   

30.

   Binding Effect.      38   

31.

   Entire Agreement      38   

32.

   Further Assurances.      38   

33.

   Paragraph Headings.      38   

34.

   Waiver of Trial by Jury.      39   

35.

   Litigation Costs.      39   

36.

   Currency.      39   

37.

   Press Releases      39   

38.

   Tax Matters      39   

39.

   Exclusivity      39   

EXHIBITS

 

A-1 – A-7:   Description of the Properties B:   Consideration Calculation
Example C:   Escrow Agreement D:   Form of Assignment and Assumption Agreement
E:   Form of Release F:   Certificate of Representations and Warranties G:  
Funding Letter

SCHEDULES

 

1:   Property Owners, Properties and Loans 2:   List of Management Agreements 3:
  List of Operating Leases 4:   List of Owner Agreements 5:   Transferor’s
Disclosure Schedule

 

-ii-



--------------------------------------------------------------------------------

AGREEMENT REGARDING TRANSFER OF PARTNERSHIP INTERESTS

AGREEMENT REGARDING TRANSFER OF PARTNERSHIP INTERESTS (this “Agreement”), made
as of the 15th day of August 2011 by and between MASTER MORSUN ACQUISITION LLC,
a Delaware limited liability company (“Transferor”), and SUNRISE SENIOR LIVING
INVESTMENTS, INC., a Virginia corporation (“Transferee”).

W I T N E S S E T  H :

WHEREAS, Transferor is the holder and owner of an eighty percent (80%) limited
partnership interest (the “Interests”) in Master MorSun, LP, a Delaware limited
partnership (the “Partnership”);

WHEREAS, the Partnership is governed by that certain Limited Partnership
Agreement of Master MorSun, LP, dated as of December 23, 2004, by and among
Transferor, Master MorSun GP, LLC, a Delaware limited liability company (“GP”),
and Transferee (the “LP Agreement”);

WHEREAS, the Partnership owns, directly or indirectly, one hundred percent
(100%) of the interests in each of the Property Owners (as hereinafter defined)
set forth in Column 1 of Schedule 1 annexed hereto and hereby made a part
hereof;

WHEREAS, each Property Owner owns that certain real property located at the
address and improved with the facility described opposite such Property Owner’s
name set forth in Column 2 of Schedule 1 (collectively, the “Properties”);

WHEREAS, the Partnership owns one hundred percent (100%) of the limited
liability company interests in MorSun GP, LLC, a Delaware limited liability
company (“MorSun GP”, and together with the Property Owners, collectively, the
“Subsidiaries”);

WHEREAS, in exchange for the Consideration (as hereinafter defined) and subject
to the terms and conditions hereinafter set forth, Transferor has agreed to
transfer the Interests to Transferee on the Closing Date (as hereinafter
defined).

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Transferor and Transferee hereby agree as follows:

1. Certain Definitions. For purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

Additional Deposit: As defined in Section 3(a).

Affiliate: With respect to any specified Person, any other Person that controls,
is controlled by or is under common control with such specified Person.
“Control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities or other beneficial interest, by contract or
otherwise.



--------------------------------------------------------------------------------

Agreement: As defined in the Preamble.

Assignment and Assumption Agreement: As defined in Section 15(a)(i).

Audited Financial Statements: As defined in Section 11(a)(iii).

Broadway Mall: Broadway Mall Properties, Inc., a Delaware corporation.

Buildings: With respect to each parcel of Land, all buildings, structures
(surface and subsurface), installations and other improvements located thereon.

Business Day: Any day, other than a Saturday or Sunday, on which commercial
banks in the State of New York are not required or authorized to be closed for
business.

CNL: As defined in Section 29.

Certificate of Representations and Warranties: As defined in Section 29.

Closing: As defined in Section 4.

Closing Date: As defined in Section 4.

Code: The Internal Revenue Code of 1986, as amended.

Consideration: As defined in Section 2(b).

Cost Reimbursement: As defined in Section 16(a)(iii).

Current Lender: The mortgage lender under each of the Current Loans.

Current Loans: Collectively, those certain loans described in Column 3 of
Schedule 1.

Deposit: As defined in Section 3(a).

Due Diligence Period: As defined in Section 6(a)(i).

ERISA: The Employee Retirement Income Security Act of 1974, as amended.

Encumbrance: Any charge, claim, equitable interest, lien, encumbrance, option,
pledge, security interest, mortgage, encroachment, easement or restriction of
any kind.

Endorsement: As defined in Section 5(a)(v).

Escrow Account: As defined in Section 3(a).

Escrow Agreement: As defined in Section 3(b).

Escrowee: As defined in Section 3(a).

 

-2-



--------------------------------------------------------------------------------

Exceptions: As defined in Section 6(c)(iii).

Executive Order 13224: Executive Order 13224–Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism,
issued by OFAC.

Extended Closing Date: As defined in Section 16(a)(iii).

Extended Due Diligence Period: As defined in Section 6(a)(iii).

FF&E: Furniture, fixtures and equipment.

Financial Statements: As defined in Section 11(a)(iii).

Fund: As defined in Section 11(a)(ix).

GAAP: United States generally accepted accounting principles, consistently
applied.

GP: As defined in the Recitals.

Governmental Authority: Any domestic or foreign federal, state, provincial,
local or municipal court, legislature, executive or regulatory authority, agency
or commission, or other governmental entity, authority or instrumentality.

Governmental Authorization: Any domestic or foreign federal, state, provincial
special or local license, permit, governmental authorization, certificate of
need, certificate of exemption, franchise, accreditation, registration, approval
or consent.

Information: Any of the following: (a) all information and documents in any way
relating to the Properties and/or the Interests, the prior financial results of
the Properties, the operation thereof or the sale thereof, including, without
limitation, all leases, subleases, loan documents and contracts furnished to the
Transferee Representatives by or on behalf of any Transferor Related Party, the
Partnership, the Property Owners, any Affiliate of the foregoing, or their
respective agents or representatives, including, without limitation, their
contractors, engineers, attorneys, accountants, consultants, brokers or
advisors, whether prior to or after the date hereof and (b) all analyses,
compilations, data, studies, reports or other information or documents prepared
or obtained by the Transferee Representatives containing or based on, in whole
or in part, the information or documents described in the preceding clause (a),
the Investigations, or otherwise reflecting their review or investigation of the
Properties and/or the Interests.

Initial Deposit: As defined in Section 3(a).

Interests: As defined in the Recitals.

Interim Balance Sheet: As defined in Section 11(a)(iii).

 

-3-



--------------------------------------------------------------------------------

Interim Balance Sheet Date: As defined in Section 11(a)(iii).

Investigations: As defined in Section 6(a)(i).

LP Agreement: As defined in the Recitals.

Legal Requirement: Any applicable domestic or foreign, federal, state,
provincial, local or municipal law, ordinance, code, principle of common law,
regulation, order, rule or directive, including, without limitation, any of the
foregoing relating to the regulation of the health care industry or to payment
for services rendered by healthcare providers.

Liability Cap: As defined in Section 20(a).

Liability Threshold: As defined in Section 20(a).

Losses: As defined in Section 7(a).

Management Agreements: With respect to each Property, the property management
agreement between Tenant and Property Manager for the management and leasing of
such Property, all as listed on Schedule 2 annexed hereto and hereby made a part
hereof.

Net Consideration: As defined in Section 2(c).

OFAC: The Office of Foreign Assets Control of the United States Department of
the Treasury.

OFAC Lists: As defined in Section 12(a)(iv).

Operating Leases: With respect to each Property, the operating lease between the
applicable Property Owner and Tenant, all as listed on Schedule 3 annexed hereto
and hereby made a part hereof.

Order: Any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Authority.

Owner Agreements: With respect to each Property, the owner agreement between the
applicable Property Owner and Property Manager, all as listed on Schedule 4
annexed hereto and hereby made a part hereof.

Partnership: As defined in the Recitals.

Partnership Material Adverse Effect: Any material adverse change in or material
adverse effect on, or any event that is reasonably likely to result in a
material adverse change in or material adverse effect on, the business,
operations, assets, liabilities, prospects, results of operations or condition
(financial or otherwise) of the Partnership and the Subsidiaries taken as a
whole, or on the ability of Transferor materially to perform its obligations
under this Agreement or to consummate the Transaction contemplated hereby.

Permitted Assignee: As defined in Section 29.

 

-4-



--------------------------------------------------------------------------------

Permitted Exception: As defined in Section 6(c)(v).

Person: Any individual, partnership, limited partnership, corporation, business
trust, limited liability company, limited liability partnership, joint stock
company, trust, unincorporated association, joint venture or other entity, or
any Governmental Authority.

Personal Property: With respect to each Property, all right, title and interest
of the applicable Property Owner, if any, in and to the fixtures, equipment and
other personal property owned by such Property Owner and attached or appurtenant
to the applicable Property.

Plan: As defined in Section 11(a)(ix).

Proceeding: Any action, arbitration, audit, hearing, investigation, litigation,
or suit (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private).

Property or Properties: As defined in the Recitals.

Property Manager: Sunrise Senior Living Management, Inc., a Virginia
corporation.

Property Owner or Property Owners: Individually and collectively, as applicable,
the entities identified in Schedule 1 attached hereto.

Reference Balance Sheet: As defined in Section 11(a)(iii).

Reference Balance Sheet Date: As defined in Section 11(a)(iii).

Refinance Lender: The lender or lenders under any Refinance Loan.

Refinance Loan: As defined in Section 10.

Regulatory Certificate: As defined in Section 16(a)(iii).

Release: As defined in Section 15(a)(ii).

Required Regulatory Approvals: As defined in Section 16(a)(iii).

SSLI: Sunrise Senior Living, Inc., a Delaware corporation.

Second Extended Closing Date: As defined in Section 16(a)(iii).

Securities Act. The Securities Act of 1933, as amended.

Settlement Statement: As defined in Section 15(a)(vi).

Subsidiaries: As defined in the Recitals.

Survey: As defined in Section 6(c)(ii).

 

-5-



--------------------------------------------------------------------------------

Survival Period: As defined in Section 11(e).

Tenant: MorSun Tenant, LP, a Delaware limited partnership.

Tenant Acquisition: MorSun Tenant Acquisition, LLC, a Delaware limited liability
company.

Tenant GP: MorSun Tenant GP, LLC, a Delaware limited liability company.

Tenant Transfer Agreement. That certain Agreement Regarding Transfer of
Membership Interests (LeaseCo) by and between Broadway Mall, as transferor, and
Transferee, as transferee, dated as of the date hereof.

Termination Notice: As defined in Section 9.

Title Commitment: As defined in Section 6(c)(i).

Title Company: As defined in Section 6(c)(i).

Title Objections: As defined in Section 6(c)(iii).

Title Update: As defined in Section 6(c)(v).

Transaction: The sale, purchase, assignment and assumption of the Interests
pursuant to and in accordance with the terms and conditions of this Agreement.

Transfer Taxes: As defined in Section 5(a).

Transferee: As defined in the Preamble.

Transferee Deliveries: As defined in Section 15(b).

Transferee Owner’s Policy: As defined in Section 5(a).

Transferee Representatives: Transferee and any current or proposed agent, lender
(including Refinance Lender), contractor, consultant, advisor, representative,
affiliate, employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity acting on Transferee’s behalf or
otherwise related to or affiliated with Transferee. Transferee Representatives
also may include CNL and any of the foregoing with respect to CNL.

Transferee’s Closing Documents: As defined in Section 12(a)(ii).

Transferee’s Out-Of-Pocket Costs and Expenses: As defined in Section 21(a).

Transferor: As defined in the Preamble.

Transferor Deliveries: As defined in Section 15(a).

 

-6-



--------------------------------------------------------------------------------

Transferor Related Parties: Transferor and any agent, advisor, representative,
affiliate, employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity acting on Transferor’s behalf or
otherwise related to or affiliated with Transferor.

Transferor Title Reply: As defined in Section 6(c)(iv).

Transferor’s Closing Documents: As defined in Section 11(a)(ii).

Transferor’s Disclosure Schedule: As defined in Section 11(a).

Unaffiliated Assignee: As defined in Section 29.

Update Certificate: As defined in Section 15(a)(vii).

Unaudited Financial Statements: As defined in Section 11(a)(iii).

2. Consideration.

(a) On the Closing Date, Transferor shall cause the Interests to be transferred
to Transferee, free and clear of any Encumbrance, and Transferee shall assume
the Interests in accordance with the terms of this Agreement.

(b) The aggregate consideration payable by Transferee to Transferor on the
Closing Date for the Interests (the “Consideration”) shall be the amount that
Transferor would receive if the excess of (i) One Hundred Sixty-Nine Million
Five Hundred Thousand and 00/100 Dollars ($169,500,000.00) minus (ii) the sum of
the aggregate amount of the Current Loans outstanding as of the Closing Date (a
moment in time prior to the payoff of the Current Loans in accordance with
Section 10 hereof), was distributed among the partners of the Partnership in
accordance with Section 4.2 of the LP Agreement without any reduction for
Closing costs, transfer taxes or reserves. By way of example, if the Closing had
occurred on June 30, 2011, the Consideration would have been $51,948,089.99, as
calculated pursuant to Exhibit B attached hereto.

(c) The Consideration, less the amount of the Deposit delivered to Transferor
and applied in partial payment thereof pursuant to Section 3 (the Consideration,
as so adjusted, the “Net Consideration”), shall be payable to Transferor on the
Closing Date by wire transfer of immediately available federal funds to an
account or accounts designated in writing by Transferor.

(d) The provisions of Section 2(a) shall survive the Closing.

3. Deposit.

(a) Simultaneously with the execution and delivery of this Agreement by
Transferor and Transferee, Transferee shall deposit with First American National
Commercial Services – Orlando NCS, located at 111 N. Orange Avenue, Suite 1285,
Orlando, Florida 32801, Attention: Michael J. Moore, Esq. as escrowee (the
“Escrowee”), by wire transfer of

 

-7-



--------------------------------------------------------------------------------

immediately available federal funds to an account designated by the Escrowee
(the “Escrow Account”) , the sum of Two Million Four Hundred Eighty-Eight
Thousand Twenty-Six and 00/100 Dollars ($2,488,026.00) (together with all
interest thereon, the “Initial Deposit”). Unless Transferee otherwise elects to
terminate this Agreement pursuant to and in accordance with the terms hereof, on
or before the last day of the Due Diligence Period, Transferee shall deposit
with the Escrowee, by wire transfer of immediately available federal funds to
the Escrow Account, an additional deposit in the sum of Two Million Four Hundred
Eighty-Eight Thousand Twenty-Six and 00/100 Dollars ($2,488,026.00) (together
with all interest thereon, the “Additional Deposit”; the Initial Deposit and the
Additional Deposit shall be referred to herein, collectively, as the “Deposit”).
If Transferee shall fail to so deliver the Additional Deposit prior to the
expiration of the Due Diligence Period, Transferee shall be deemed to have
delivered a Termination Notice prior to the expiration of the Due Diligence
Period, and this Agreement shall be terminated except for those provisions that
expressly survive a termination of this Agreement.

(b) The Deposit shall be held and disbursed by Escrowee in accordance with the
terms and conditions of this Agreement (including Section 9 hereof) and that
certain escrow agreement (the “Escrow Agreement”) attached hereto as Exhibit C
and hereby made a part hereof. At the Closing, the Deposit shall be applied in
partial payment of the Consideration required to be paid by Transferee at the
Closing.

(c) Notwithstanding anything to the contrary contained herein, if Transferor
shall be entitled to receive the Initial Deposit or the Deposit (as applicable)
pursuant to and in accordance with the terms of this Agreement, Transferor shall
also be entitled to receive the “Initial Deposit” or the “Deposit” (as
applicable) under the Tenant Transfer Agreement.

4. Closing. The closing (the “Closing”) of the Transaction shall occur at 10:00
a.m. (Eastern time) on such date as Transferor and Transferee may mutually
agree, but in any event not later than September 30, 2011 (the date on which the
Closing actually occurs, the “Closing Date”), TIME BEING OF THE ESSENCE with
respect to Transferee’s obligation to close no later than such date, at the
offices of Stroock & Stroock & Lavan LLP, 180 Maiden Lane, New York, New York
10038 or through Escrowee and pursuant to escrow instructions consistent with
the terms of this Agreement and otherwise mutually satisfactory to Transferor
and Transferee; it being understood and agreed that if this Agreement is not
terminated in accordance with the terms hereof and the Closing does not occur on
or before September 30, 2011 (unless extended by mutual agreement of Transferor
and Transferee), and Transferor is not in material default of any of its
obligations hereunder, (a) this Agreement shall be deemed automatically
terminated as of such date and of no further force or effect, (b) the Deposit
shall be released by Escrowee to Transferor pursuant to Section 21(b) below and
the terms and conditions of the Escrow Agreement, and (c) other than as
specifically set forth in the this Agreement to the contrary, Transferor shall
have no right to specific performance by Transferee of any of Transferee’s
obligations under this Agreement to be performed on or prior to the Closing
Date. Unless otherwise agreed to by Transferor and Transferee in writing, the
Closing shall constitute approval by each of Transferor and Transferee of all
matters to which such party has a right of approval prior to Closing and a
waiver of any conditions precedent related to the Transaction that have not
occurred as of the Closing Date.

 

-8-



--------------------------------------------------------------------------------

5. Closing Costs. (a) Transferee shall pay the following costs and expenses
relating to this Agreement and the Transaction: (i) any and all state and local
recording charges and fees, if any, (ii) fifty percent (50%) of the escrow fees
charged by the Escrowee, (iii) fifty percent (50%) of any and all deed taxes,
real property transfer taxes and similar taxes (the “Transfer Taxes”) imposed by
the City of Palo Alto, California in connection with the Transaction, (iv) the
cost of obtaining record searches, title examinations and updated owner title
insurance policies (including endorsements thereto) (such policy or policies
collectively being referred to herein as the “Transferee Owner’s Policy”),
(v) the cost of obtaining any title insurance policy and/or endorsements
insuring or otherwise providing coverage to Transferee as holder of an indirect
interest in any Property Owner, if any, desired by Transferee (collectively, the
“Endorsement”), (vi) obtaining the Survey of any of the Properties as and to the
extent desired by Transferee, (viii) all third party costs incurred in
connection with the preparation of any third party reports respecting the
Properties or the condition thereof commissioned by Transferee (e.g.,
environmental, engineering and lease abstracting), and (ix) all legal and
accounting fees and disbursements incurred by Transferee in connection with the
Transaction. Transferee shall indemnify, defend and hold harmless the Transferor
from and against any and all Losses suffered or incurred by Transferor arising
out of or in connection with a breach by Transferee of its obligations under
this Section 5(a). For the avoidance of doubt, it shall not be a condition to
Closing that Transferee obtain or receive the Transferee Owner’s Policy, the
Endorsement or the Survey.

(b) Transferor shall pay the following costs and expenses relating to this
Agreement and the Transaction: (i) fifty percent (50%) of the escrow fees
charged by the Escrowee, (ii) fifty percent (50%) of any and all Transfer Taxes
imposed by the City of Palo Alto, California in connection with the Transaction,
(iii) any and all Transfer Taxes imposed by the County of Santa Clara,
California in connection with the Transaction, and (iv) all legal and accounting
fees and disbursements incurred by Transferor in connection with the
Transaction. Transferor shall indemnify, defend and hold harmless the Transferee
from and against any and all Losses suffered or incurred by Transferee arising
out of or in connection with a breach by Transferor of its obligations under
this Section 5(b).

(c) For purposes of calculating transfer taxes, it is accepted and agreed that
the amount of Consideration allocated to Sunrise of Palo Alto shall be
$30,200,000.00.

(d) The provisions of this Section 5 shall survive the Closing.

6. Inspections; Conditions Precedent; Title.

(a) Due Diligence Period.

(i) Unless the Due Diligence Period is extended in accordance with
Section 6(a)(iii) of this Agreement, Transferee and the Transferee
Representatives shall have until 5:00 p.m. (Eastern time) on August 30, 2011
(the period of time commencing upon the date hereof and continuing through and
including such time on such date being herein called the “Due Diligence
Period”), within which to complete its due diligence examinations of the
Interests, the Partnership and the Properties (the “Investigations”), including
by obtaining, at Transferee’s sole cost and expense, environmental studies and
tests (Phase I), property condition assessments,

 

-9-



--------------------------------------------------------------------------------

reports, studies and evaluations, appraisals and title inspections, as
Transferee deems reasonably necessary, which Investigations shall at all times
be subject to Transferee’s compliance with the provisions of this Section 6 and
Section 7 hereof. Any entry upon any Property and all Investigations shall be
made or performed during the Partnership’s normal business hours and at the sole
risk and expense of Transferee, and shall not materially interfere with the
activities of the Partnership, any Property Owner, its tenants or subtenants,
their employees and invitees or with the ordinary operation of the Properties.
During the Due Diligence Period and Extended Due Diligence Period (if
applicable), Transferor shall use commercially reasonable efforts to cause the
Partnership and GP to provide Transferee, at Transferee’s sole cost and expense,
with reasonable access to the Properties and to the books and records of the
Partnership and each Property Owner at the offices of Property Manager, all upon
reasonable advance notice, for the sole purpose of performing the Investigations
with respect thereto. In connection with the foregoing, Transferee shall:

(1) promptly repair any damage to the Properties and to any improvements,
fixtures, equipment and personal property thereon resulting from any such
Investigations and replace, refill and regrade any holes made in, or excavations
of, any portion of the Properties that were created in connection with such
Investigations so that the Properties shall be substantially in the same
condition that they existed immediately prior to such Investigations;

(2) fully comply with all laws applicable to the Investigations and all other
activities undertaken in connection therewith;

(3) permit Transferor and the Partnership to have a representative present
during all Investigations undertaken hereunder;

(4) take all actions and implement all protections reasonably necessary to
ensure that the Investigations and the equipment, materials, and substances
generated, used or brought onto the Properties in connection with the
Investigations, pose no threat to the safety or health of persons or the
environment, and cause no material damage to the Properties or other property of
the Partnership, any Property Owner, Transferor or other persons;

(5) furnish to Transferor, at no cost or expense to Transferor, copies of all
studies and reports relating to the Investigations which Transferee shall obtain
with respect to the Properties or the Interests promptly after Transferee’s
receipt of same;

(6) maintain or cause to be maintained, at Transferee’s expense, a policy of
commercial general liability insurance, with a broad form contractual liability
endorsement and with a combined single limit of not less than $2,000,000 per
occurrence for bodily injury and property damage, automobile liability coverage
including owned and hired vehicles with a combined single limit of $2,000,000
per occurrence for bodily injury and property damage, and an excess umbrella
liability policy for bodily injury and property damage in the amount of
$5,000,000, naming the Partnership, Transferor and, with respect to the
Properties, each applicable Property Owner as additional insureds and containing
“severability of interest” language. All of the foregoing insurance shall be on
an “occurrence

 

-10-



--------------------------------------------------------------------------------

form” or “claims made form”, as applicable, and otherwise in such forms
reasonably acceptable to Transferor and issued by an insurance company with an
AM Best Insurance Guide rating of at least A-/VIII or better, and Transferee
shall deliver a copy of such insurance policy (or a certificate reasonably
satisfactory to Transferor evidencing such coverage required hereunder) to
Transferor prior to the first entry on any Property by any Transferee
Representatives;

(7) not permit the Investigations or any other activities undertaken by any
Transferee Representatives to result in any Encumbrances being filed or recorded
against the Property, and Transferee shall, at its sole cost and expense,
promptly discharge (or cause to be discharged) of record any such Encumbrances
that are so filed or recorded (including, without limitation, liens for
services, labor or materials furnished); and

(8) without limiting the foregoing, in no event shall any Transferee
Representative, without the prior written consent of Transferor, the Partnership
and Tenant, which consent shall not be unreasonably withheld, conditioned or
delayed: (x) conduct any intrusive physical testing (environmental, structural
or otherwise) at any Property (such as soil borings, water samplings or the
like) or (y) contact any subtenant of any Property. Notwithstanding the
foregoing, Transferee shall have the right to perform a Phase I environmental
audit of each Property during the Due Diligence Period or the Extended Due
Diligence Period (if applicable).

(ii) Transferor shall use commercially reasonable efforts to cause the
Partnership and GP to cooperate in good faith with Transferor, Transferee, the
other Transferee Representatives, and their respective agents in connection with
the Investigations. To the extent not previously provided to Transferee by email
and/or a “virtual” data room or similar electronic storage service, Transferor
agrees to use commercially reasonable efforts to cause the Partnership and GP to
provide to Transferee (1) access to the books and records of (A) the Partnership
maintained by the GP (including, without limitation, records of billings to and
payments by subtenants, correspondence with subtenants of the Properties and
other subtenant files and correspondence with, and notices from, lenders and
other loan-related files, but provided that such books and records need not be
provided by email or electronic storage system) and (B) the Property Owners
maintained by GP and (2) by email and/or in a “virtual” data room or similar
electronic storage service the following: copies of the most recent tax returns
of the Partnership, copies of the most recent existing title insurance policies
and surveys related to each of the Properties, copies of all Management
Agreements, Operating Leases, Owner Agreements, copies of all subleases and
reciprocal easement agreements, copies of all material licenses, permits,
authorizations and approvals for the operation of the Properties, copies of all
notices of material defects or deficiencies relating to the Properties received
by the Partnership, a Property Owner or the Property Manager, and such other
material, non-proprietary information related to the Properties or the
Partnership as Transferee may reasonably request. Notwithstanding the foregoing,
Transferee acknowledges that (x) Transferor is not the general partner of the
Partnership and may not have full access to all materials related to the
Partnership, the Subsidiaries or the Properties and, provided Transferor shall
make commercially reasonable efforts to obtain from the Partnership or GP any
material, non-proprietary information reasonably required by Transferee,
Transferor shall not be in default of its obligations under this Section 6(a)
for the failure by the Partnership or GP to deliver any such information or
materials, and (y) Transferor shall have no obligation to expend funds or take
any legal action in order to

 

-11-



--------------------------------------------------------------------------------

comply with the provisions of this Section 6. In the event that this Agreement
shall have terminated, then under no circumstances shall this Agreement be
construed to provide or grant Transferee with any special right of entry or
other investigative rights or privileges with respect to the Interests, the
Partnership or any of the Properties. The provisions of this Section 6 shall
survive the Closing and/or termination of this Agreement.

(iii) Transferee shall have the one-time right to extend the Due Diligence
Period until 5:00 p.m. (Eastern time) on September 26, 2011 (the period of time
commencing upon the expiration of the Due Diligence Period and continuing
through and including such time on such date being herein called the “Extended
Due Diligence Period”) only upon delivery, on or prior to the last day of the
Due Diligence Period, TIME BEING OF THE ESSENCE, of (A) written notice to
Transferor of such extension, and (B) the Additional Deposit to Escrowee
pursuant to Section 3(a), in which event the terms and conditions of Sections
6(a)(i) and 6(a)(ii) shall apply during the Extended Due Diligence Period (it
being understood and agreed that the exercise of Transferee’s right to extend
the Due Diligence Period pursuant to this Section shall be contingent upon
Transferee exercising the same right pursuant to and in accordance with the
terms of the Tenant Transfer Agreement).

(b) Conditions Precedent (To Be Fulfilled Prior to End of Due Diligence). It
shall be a condition precedent to Transferor’s obligation to Close that, prior
to the expiration of the Due Diligence Period or the Extended Due Diligence
Period (if applicable), Transferee shall have delivered to Transferor evidence
reasonably satisfactory to Transferor of the following:

(i) if at the expiration of the Due Diligence Period or the Extended Due
Diligence Period (if applicable) this Agreement has not been assigned to an
Unaffiliated Assignee, that the lender under SSLI’s senior revolving line of
credit shall have provided its consent to the Transaction (or that such consent
is not required) under the terms of the documents evidencing and securing SSLI’s
senior revolving line of credit (it being understood and agreed that evidence
such consent is not required may be demonstrated by delivery by Transferee of a
copy of such line of credit agreement);

(ii) if at the expiration of the Due Diligence Period or the Extended Due
Diligence Period (if applicable) this Agreement has not been assigned to an
Unaffiliated Assignee, that the Board of Directors of SSLI shall have approved
this Agreement and the Transaction (or that such consent is not required) under
the terms of the organizational documents of SSLI; and

(iii) GP, Tenant GP and any Affiliates thereof whose consent shall be required
with respect to the Transaction shall have consented to this Agreement, the
Transaction, and the “Transaction” as defined in the Tenant Transfer Agreement.

(c) Title.

(i) Transferee shall deliver to Transferor and its counsel a copy of a
commitment to issue the Transferee Owner’s Policy or the Endorsement, as
applicable (the “Title Commitment”), and copies of all Exceptions shown in the
Title Commitment with respect to each of the Properties from First American
Title Insurance Company (the “Title Company”) within two (2) Business Days after
Transferee’s receipt of the Title Commitment.

 

-12-



--------------------------------------------------------------------------------

(ii) Transferee acknowledges that it has ordered a revised and recertified
survey of each Property (each, a “Survey”) and shall deliver to Transferor and
its counsel a copy of each Survey within two (2) Business Days after
Transferee’s receipt thereof.

(iii) For each Property, Transferee will have until the date that is five
(5) Business Days prior to the last day of the Due Diligence Period (or, if
timely extended, the Extended Due Diligence Period) to examine title to such
Property and the Survey and, in Transferee’s sole discretion to object, by
delivery of a notice of objections to Transferor (the “Title Objections”), to
any exceptions to title disclosed on the Title Commitment and to any matters
disclosed on the Survey that could reasonably be expected to materially and
adversely affect the ownership and operation of the Properties (“Exceptions”).

(iv) No later than five (5) Business Days following Transferor’s receipt of the
last of Transferee’s Title Objections (which shall note therein that it is the
last such Title Objection), Transferor shall give Transferee a notice (the
“Transferor Title Reply”), of Transferor’s election either to cure or not cure
any of Transferee’s Title Objections. In the event that Transferor fails to
notify Transferee, in writing, of Transferor’s intention to cure any Title
Objection, Transferor shall be deemed to have elected not to cure such Title
Objection. If Transferor elects (or is deemed to have elected) not to attempt to
cure any of Transferee’s Title Objections, then Transferee may (A) terminate
this Agreement by notice to Transferor given not later than the fifth
(5th) Business Day after the receipt of the Transferor Title Reply (or, if no
Transferor Title Reply is delivered, the fifth (5th) Business Day after such
Transferor Title Reply was to be received hereunder), in which event the
obligations of the parties hereunder shall terminate, neither party hereto shall
have any further obligations in connection herewith (except under those
provisions that expressly survive a termination of this Agreement), and,
notwithstanding the provisions of Section 9 hereof, the Deposit shall be
returned to Transferee, or (B) waive such Title Objections in writing and
proceed to Closing (without any reduction in the Consideration), in which case
Transferor shall transfer to Transferee the Interests, free and clear of any
Encumbrance, on the Closing Date (but will have no obligation to cause the
satisfaction of the waived Title Objections with respect to any of the
Properties prior to or following the Closing Date). Notwithstanding anything to
the contrary in this Agreement, unless Transferor expressly elects to do so in
writing, Transferor shall have no obligation to remove or cure any Exceptions.

(v) Unless this Agreement is terminated prior to the expiration of the Due
Diligence Period or Extended Due Diligence Period (if applicable), Transferee
shall be deemed to have waived its objection to all Exceptions or Title
Objections, except only (i) any recorded Encumbrance against any Property first
arising following the date of the Title Update (as hereinafter defined) and not
caused solely by the action or inaction of Transferee (which such Encumbrances
shall be governed by the provisions of clause (vii) below of this Section 6(c)),
and (ii) those matters Transferor has expressly agreed in writing to remove
pursuant hereto, it being understood and agreed that Transferee shall be
obligated to cause the Title Company to provide to Transferee (with a copy to
Transferor and its counsel) an update to the Title Commitment (the “Title
Update”) which Transferee shall order no earlier than twelve (12) Business Days
and no

 

-13-



--------------------------------------------------------------------------------

later than seven (7) Business Days prior to the expiration of the Due Diligence
Period or Extended Due Diligence Period (if applicable). All matters other than
those set forth in clauses (i) and (ii) of the preceding sentence and otherwise
affecting title to the Properties will constitute the “Permitted Exceptions”.
Transferor agrees not to enter into any agreement during the term of this
Agreement that reasonably could be expected to cause an Encumbrance against the
Property without the prior written consent of Transferee.

(vi) If Transferor fails on or before Closing to remove any Title Objection that
Transferor, in its sole and absolute discretion, expressly agreed in writing to
remove, then, notwithstanding the provisions of Sections 4 or 9 hereof,
Transferee’s sole remedies shall be either (i) to terminate this Agreement and
receive a refund of the Deposit, in which event neither party shall have any
further right or obligation to the other (other than those specific provisions
herein which, by their terms, expressly survive termination), or (ii) to proceed
to close the Transaction without any reduction in the Consideration.

(vii) If any recorded Encumbrance against any Property that is not a Permitted
Exception is disclosed to Transferee by the Title Company after Transferee’s
receipt of the Title Update and prior to the Closing Date, Transferee shall
deliver a Title Objection to Transferor with respect to any such Encumbrance to
which Transferee objects promptly after Transferee becomes aware of such
Encumbrance. If such Title Objections shall result solely from the actions of
Transferor, Transferor shall be required to remove (or cause to be removed), at
its expense, such Title Objections. If such Title Objections shall not result
solely from the actions of Transferor, and does not result (in whole or in part)
from any actions of any Transferee Representative or any Affiliate thereof, no
later than five (5) Business Days following receipt of any such Title Objection,
Transferor shall give Transferee a Transferor Title Reply of Transferor’s
election either to cure or not cure any of Transferee’s Title Objections. In the
event that Transferor fails to notify Transferee, in writing, of Transferor’s
intention to cure any such Title Objection, Transferor shall be deemed to have
elected not to cure such Title Objection. If Transferor elects (or is deemed to
have elected) not to attempt to cure any of Transferee’s Title Objections, then
Transferee may (A) terminate this Agreement by notice to Transferor given not
later than the fifth (5th) Business Day after the receipt of the Transferor
Title Reply (or, if no Transferor Title Reply is delivered, the fifth
(5th) Business Day after such Transferor Title Reply was to be received
hereunder), in which event the obligations of the parties hereunder shall
terminate, neither party hereto shall have any further obligations in connection
herewith (except under those provisions that expressly survive a termination of
this Agreement), and, notwithstanding the provisions of Sections 4 or 9 hereof,
the Deposit shall be returned to Transferee, or (B) waive such Title Objections
in writing and proceed to Closing (without any reduction in the Consideration),
in which case Transferor shall transfer to Transferee the Interests, free and
clear of any Encumbrance, on the Closing Date (but will have no obligation to
cause the satisfaction of the waived Title Objections with respect to any of the
Properties prior to or following the Closing Date).

(viii) If Transferor elects to cure any of Transferee’s Title Objections, then
the cost and expense of such removal shall be shared by the current partners of
the Partnership at the time of execution of this Agreement pro rata in
accordance with their partnership interests, without prejudice to Transferor’s
or Transferee’s rights to such indemnification against the other partners in the
Partnership in the event of any breach of the LP

 

-14-



--------------------------------------------------------------------------------

Agreement; provided, however, if any of Transferee’s Title Objections shall
result solely from the actions of Transferor, Transferor shall be required to
remove (or cause to be removed), at its sole cost and expense and not as an
expense of the Partnership, such Title Objections.

(ix) Notwithstanding the foregoing, (A) in the event any Exception arises
against any Property which is caused, in whole or in part, by any Transferee
Representative or its Affiliate, Transferee shall have no right to deliver a
Title Objection with respect thereto, and any such Exception shall constitute a
Permitted Exception, and (B) Transferee shall not include any Title Objections
with respect to any Exceptions related to the Current Loans, which for purposes
hereof shall constitute Permitted Exceptions (notwithstanding that such
Exceptions may not appear on the final Transferee Owner’s Policy upon repayment
at Closing of the Current Loans).

7. Indemnification of Transferor. Transferee shall indemnify, defend and hold
harmless all Transferor Related Parties, the Partnership, GP and the Property
Owners from and against any and all claims, demands, causes of action, losses,
damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and disbursements and costs of enforcement of the
indemnification obligation hereunder) (collectively, “Losses”), suffered or
incurred by any Transferor Related Party, the Partnership, GP and/or the
Property Owners arising out of or in connection with (i) the entry by any
Transferee Representatives upon any of the Properties (whether conducted prior
to or after the date hereof) in connection with the conduct of the
Investigations by the Transferee, (ii) any Investigations or other activities
conducted upon any of the Properties by any of the Transferee Representatives in
connection with the Transaction, (iii) any Encumbrances filed or recorded
against any Property as a direct or indirect consequence of the Investigations
of the Transferee Representatives, and/or (iv) any and all other activities
undertaken by the Transferee Representatives with respect to or in connection
with the Properties and/or the Interests in connection with the Transaction. The
foregoing obligation to indemnify, defend and hold harmless shall not include
any Losses that are caused by any action or omission of any Transferor Related
Party or result solely from the mere discovery by the Transferee Representatives
of existing conditions on any Property or with respect to the Interests or the
Partnership during the Investigations. The provisions of this Section 7 shall
survive the Closing and/or any termination of this Agreement.

8. Property Information and Confidentiality. All Information provided to
Transferee, whether prior to or after the date hereof, shall be subject to the
following terms and conditions:

(a) Except as expressly provided otherwise in this Agreement, no Transferor
Related Party makes any representation or warranty as to the truth, accuracy or
completeness of the Information, or any other studies, documents, reports or
other information provided to any Transferee Representative and expressly
disclaims any implied representations as to any matter disclosed or omitted.
Transferee acknowledges that Transferor is not the general partner of the
Partnership or any Property Owner and receives all of its information from GP or
Property Manager.

(b) Transferee agrees that no Transferee Representative shall, at any time or in
any manner, either directly or indirectly, divulge, disclose or communicate to
any person, entity

 

-15-



--------------------------------------------------------------------------------

or association the Information, or any other knowledge or information acquired
by any Transferee Representative from any Transferor Related Party or by any
Transferee Representative’s own inspections and investigations, other than
matters that were in the public domain at the time of receipt by the Transferee
Representatives or to the extent such Transferee Representative had knowledge of
such information independent of the Information or other knowledge or
information provided by any Transferor Related Party, provided such source was
not bound to and did not breach any obligation of confidentiality contained in
this Agreement or otherwise. Without Transferor’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed, Transferee
shall not disclose and Transferee shall direct the other Transferee
Representatives not to disclose to any person, entity or association (other than
a Permitted Assignee) any of the terms, conditions or other facts with respect
to this Agreement or the Transaction, including, without limitation, the status
hereof or thereof. Notwithstanding the foregoing, Transferee may disclose such
of the Information and the terms of this Agreement and the Transaction (i) as
required by law or court order (provided prior written notice of such disclosure
shall be provided to Transferor if time permits), (ii) as Transferee deems
necessary or desirable to the other Transferee Representatives or to a Permitted
Assignee in connection with Transferee’s Investigations and the Transaction,
provided that those to whom such Information is disclosed are informed of the
confidential nature thereof and agree(s) to keep the same confidential in
accordance with the terms and conditions hereof, and (iii) subject to the
immediately succeeding sentence, as contained in sales materials distributed to
potential investors in the Partnership, GP and the Property Owners.
Notwithstanding anything to the contrary contained herein, Transferee hereby
further covenants and agrees to comply with any and all confidentiality
provisions set forth in the LP Agreement.

(c) Transferee shall indemnify and hold harmless the Transferor Related Parties,
the Partnership, GP and the Property Owners from and against any and all Losses
suffered or incurred by any Transferor Related Party, the Partnership, GP and/or
the Property Owners and arising out of or in connection with a breach by any
Transferee Representative of the provisions of this Section 8.

(d) Transferee and the Transferee Representatives shall use reasonable care to
maintain in good condition all of the Information furnished or made available to
the Transferee Representatives. In the event this Agreement is terminated, the
Transferee Representatives promptly shall return to Transferee all originals and
copies of the Information in the possession of the Transferee Representatives.

(e) In addition to any other remedies available to Transferor, Transferor shall
have the right (and Transferee hereby consents to such right) to seek equitable
relief, including, without limitation, injunctive relief or specific
performance, against the Transferee Representatives in order to enforce the
provisions of this Section 8, it being understood and agreed that money damages
may not be sufficient to protect Transferor’s interest in confidentiality.

(f) Notwithstanding any terms or conditions in this Agreement to the contrary,
any Person may disclose, without limitation of any kind, the tax treatment and
tax structure of the Transaction and all materials of any kind (including
opinions or other tax analyses) that are provided relating to such tax treatment
and tax structure. For the avoidance of

 

-16-



--------------------------------------------------------------------------------

doubt, this authorization is not intended to permit disclosure of the names of,
or other identifying information regarding, the participants in the Transaction,
or of any information or the portion of any materials not relevant to the tax
treatment or tax structure of such Transaction.

The provisions of this Section 8 shall survive the Closing and/or any
termination of this Agreement.

9. Termination. If, on or before the expiration of the Due Diligence Period or
the Extended Due Diligence Period (if applicable), Transferee shall determine
that it no longer intends to acquire the Interests for any reason or no reason,
then Transferee shall have the right to terminate this Agreement by delivery of
written notice to Transferor, on or before 5:00 p.m. (Eastern time) on the date
that the Due Diligence Period or the Extended Due Diligence Period (if
applicable) shall expire (such notice being herein called the “Termination
Notice”), whereupon (i) this Agreement and the obligations of the parties
hereunder shall terminate (and neither party hereto shall have any further
obligations in connection herewith except under those provisions that expressly
survive a termination of this Agreement), and (ii) the Deposit shall be
delivered to the parties as follows:

(a) In the event that Transferee delivers (or is deemed to have delivered) a
Termination Notice to Transferor prior to the expiration of the Due Diligence
Period, the Initial Deposit shall be returned to Transferee after such
termination;

(b) In the event that (i) this Agreement is not terminated (or deemed
terminated) prior to the expiration of the Due Diligence Period, and
(ii) Transferee does not extend the Due Diligence Period, the Deposit shall be
non-refundable after the expiration of the Due Diligence Period and Transferor
shall be entitled to the Deposit in accordance with the terms of this Agreement
and the Escrow Agreement unless there is a material default by Transferor which
occurs after the expiration of the Due Diligence Period (or is first discovered
by Transferee after the expiration of the Due Diligence Period, provided such
material default has not been cured within ten (10) days after receipt of notice
by Transferor from Transferee) of any of its obligations under this Agreement
and, as a result, Transferee terminates this Agreement, in which case (x) the
Deposit shall be returned to Transferee after such termination and
(y) Transferee shall be entitled to the additional remedies specifically set
forth in Section 21(a) hereof;

(c) In the event that Transferee (i) timely elects to extend the Due Diligence
Period, and (ii) does not timely terminate this Agreement during the Extended
Due Diligence Period, the Deposit shall become non-refundable and Transferor
shall be entitled to the Deposit in accordance with the terms of this Agreement
and the Escrow Agreement ; provided, however, that if a material default by
Transferor occurs after the expiration of the Extended Due Diligence Period (or
is first discovered by Transferee after the expiration of the Due Diligence
Period), and such material default is not cured within ten (10) days after
receipt of notice by Transferor from Transferee, and as a result Transferee
terminates this Agreement, (x) the Deposit shall be returned to Transferee after
such termination and (y) Transferee shall be entitled to the additional remedies
specifically set forth in Section 21(a) hereof; and

 

-17-



--------------------------------------------------------------------------------

(d) In the event that Transferee timely delivers a Termination Notice to
Transferor during the Extended Due Diligence Period, the Initial Deposit shall
be non-refundable to Transferee and shall be delivered to Transferor by
Escrowee, but the Additional Deposit shall be fully refundable to Transferee and
returned to Transferee after such termination; provided, however, that if a
material default by Transferor occurs after the expiration of the Due Diligence
Period (or is first discovered by Transferee after the expiration of the Due
Diligence Period), and such material default is not cured within ten (10) days
after receipt of notice by Transferor from Transferee, and as a result
Transferee terminates this Agreement, (x) the entire Deposit shall be returned
to Transferee after such termination, and (y) Transferee shall be entitled to
the additional remedies specifically set forth in Section 21(a) hereof.

10. Current Loans. Simultaneously with the Closing, GP and Transferee shall
cause the Partnership to pay off the Current Loans in their entirety using funds
of the Partnership funded solely by its constituent partners comprising the
Partnership immediately following Closing and/or the proceeds from one or more
refinance loans obtained by the Partnership and/or Transferee (collectively, a
“Refinance Loan”). Notwithstanding anything to the contrary set forth in this
Agreement, (a) in no event shall the closing of a Refinance Loan be a condition
to the Closing, nor shall the Closing be contingent upon Transferee obtaining
financing from a Refinance Lender, and (b) in no event shall Transferor have any
obligation to fund (directly or indirectly through the Partnership) any capital
or other costs in connection with the payoff of the Current Loans. For the
avoidance of doubt, it is the express intention of the parties that Transferor’s
Net Consideration shall not be reduced by the cost of any Refinance Loan, and it
is further a requirement that the Current Loans be fully repaid without reducing
the Net Consideration.

11. Representations and Warranties of Transferor.

(a) Transferor represents and warrants to Transferee, as of the date hereof,
subject to Schedule 5 annexed hereto and hereby made a part hereof
(“Transferor’s Disclosure Schedule”), as follows:

(i) Organization and Good Standing. Transferor is a limited liability company
duly organized or formed, validly existing, and in good standing under the laws
of the jurisdiction of its organization or formation, with full limited
liability company power and authority to conduct its business as it is now being
conducted.

(ii) Authority; No Conflict.

(1) This Agreement constitutes the legal, valid and binding obligation of
Transferor enforceable against Transferor in accordance with its terms. Upon the
execution and delivery by Transferor of each of the documents and instruments to
be executed and delivered by Transferor at Closing (collectively, the
“Transferor’s Closing Documents”), each of the Transferor’s Closing Documents
will constitute the legal, valid and binding obligation of Transferor,
enforceable against Transferor in accordance with their respective terms.
Transferor has all requisite power, authority and capacity to execute and
deliver this Agreement and the Transferor’s Closing Documents, as applicable,
and to consummate the Transaction. The execution and delivery of this Agreement
and the consummation of the

 

-18-



--------------------------------------------------------------------------------

Transaction have been duly and validly authorized and approved by Transferor,
and no other organizational action on the part of Transferor is necessary to
authorize the execution and delivery of this Agreement by Transferor or the
consummation of Transaction.

(2) Neither the execution and delivery of this Agreement by Transferor nor the
consummation or performance of the Transaction by Transferor will, directly or
indirectly (with or without notice or lapse of time): (i) contravene, conflict
with, or result in a violation of any provision of the organizational documents
of Transferor or, to Transferor’s Knowledge, the Partnership or any Subsidiary,
or (ii) to Transferor’s Knowledge, contravene, conflict with, or result in a
violation of any Legal Requirement, or any Order of any Governmental Authority,
to which Transferor is subject. Except as set forth on Section 11(a)(ii)(2) of
Transferor’s Disclosure Schedule, to Transferor’s Knowledge, Transferor is not
and will not be required to give any notice or obtain any consent or approval
from any Governmental Authority or any other Person in connection with the
execution and delivery of this Agreement or the consummation of the Transaction.

(iii) Financial Statements. Transferor has delivered to Transferee the following
financial statements which were provided to Transferor by GP: (i) the audited
consolidated financial statements of the Partnership and the Subsidiaries as of
December 31, 2010, 2009 and 2008, including the balance sheet and the related
statements of operations, statements of changes in partners’ equity and
statements of cash flows of the Partnership and the Subsidiaries as of and for
the fiscal years then ended, including in each case the notes thereto, together
with the report of the independent certified public accounting firm set forth
therein (the “Audited Financial Statements”, the balance sheet of the
Partnership and the Subsidiaries as of December 31, 2010, the “Reference Balance
Sheet”; the date of the Reference Balance Sheet, the “Reference Balance Sheet
Date”); and (ii) the unaudited interim financial statements of the Partnership
and the Subsidiaries as of June 30, 2011, including the balance sheet (the
“Interim Balance Sheet”; the date of the Interim Balance Sheet, the “Interim
Balance Sheet Date”); and the related statement of operations and statement of
cash flows of the Partnership and the Subsidiaries as of and for the three-month
period then ended (such financial statements, the “Unaudited Financial
Statements”) (the Audited Financial Statements and the Unaudited Financial
Statements, collectively, the “Financial Statements”). To Transferor’s
Knowledge, the Financial Statements have been prepared in accordance with GAAP,
consistently applied (except, in the case of the Unaudited Financial Statements,
for the absence of footnotes (which, to Transferor’s Knowledge, if presented,
would not to Transferor’s Knowledge differ materially from those included in the
Audited Financial Statements) and normal recurring year end adjustments (the
effect of which, to Transferor’s Knowledge, will not, individually or in the
aggregate, be material)). To Transferor’s Knowledge, the Financial Statements
fairly present the financial position of the Partnership and the Subsidiaries
and the results of operations and changes in financial position and cash flows
as of the dates and for the periods specified. To Transferor’s Knowledge, the
Financial Statements have been prepared in accordance with the books and records
of the Partnership and the Subsidiaries. To Transferor’s Knowledge, the
Partnership and each of the Subsidiaries have made and kept (and given
Transferee access to) their true, correct and complete books and records and
accounts, which accurately and fairly reflect, in reasonable detail, the
activities of the Partnership and each of the Subsidiaries in all material
respects. To Transferor’s Knowledge, the books of account and other financial
records of the Partnership and each of the Subsidiaries are complete and correct
in all material respects and represent actual, bona fide transactions and have
been maintained in accordance with sound business practices.

 

-19-



--------------------------------------------------------------------------------

(iv) No Undisclosed Liabilities. To Transferor’s Knowledge, except as set forth
in Section 11(a)(iv) of the Transferor’s Disclosure Schedule, neither the
Partnership nor any of the Subsidiaries has any material liabilities or
obligations, whether accrued or fixed, absolute or contingent, matured or
unmatured, determined or determinable, except for (i) liabilities or obligations
reflected or reserved against in the Reference Balance Sheet and (ii) current
liabilities incurred in the ordinary course of business of the Partnership or a
Subsidiary consistent with past practice since the Reference Balance Sheet Date.

(v) Absence of Certain Changes and Events. To Transferor’s Knowledge, since the
Interim Balance Sheet Date, (i) there has not been any Partnership Material
Adverse Effect, and (ii) the Partnership and the Subsidiaries have conducted
their business in the ordinary course of business.

(vi) Capitalization. The Interests have not been issued in violation of, and are
not subject to, any preemptive or subscription rights or rights of first
refusal, except as provided in the LP Agreement. To Transferor’s Knowledge, the
Partnership has not violated any applicable Legal Requirements in connection
with the offer, sale or issuance of the Interests. The Interests are held by
Transferor free and clear of any Encumbrances.

(vii) Legal Proceedings, Orders. Except as set forth in Section 11(a)(vii) of
the Transferor’s Disclosure Schedule, to Transferor’s Knowledge, there are no
Proceedings pending and no Orders outstanding by or against the Partnership, any
of the Subsidiaries, any of the Properties, or that otherwise relate to or may
affect the business of, or any of the assets owned or used by, the Partnership
or any of the Subsidiaries, other than in the ordinary course of business, which
ordinary course claims, taken in the aggregate, would not reasonably be expected
to have a Partnership Material Adverse Effect. Transferor has not received
written notice that any such Proceeding or Order has been threatened or that any
event has occurred or circumstance exists that may give rise to or serve as a
basis for the commencement of such Proceeding or Order.

(viii) Brokers or Finders. Neither Transferor nor any of its officers,
directors, members, managers, employees or agents has incurred any liability or
obligation for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with the Transaction. Transferor agrees to
indemnify and hold Transferee harmless from any Losses resulting from a breach
of this representation and warranty.

(ix) ERISA. Transferor is not an employee pension benefit plan subject to the
provisions of Title IV of ERISA or subject to the minimum funding standards
under Part 3, Subtitle B, Title I of ERISA or Section 412 of the Code or
Section 302 of ERISA, and Transferor is or is a wholly owned direct or indirect
subsidiary of a collective investment fund (“Fund”) as defined in Section IV(e)
of Prohibited Transaction Class Exemption 91-38 which holds the assets of one or
more employee benefit plans which are subject to Part 4, Subtitle B, Title I of
ERISA, as amended and/or Section 4975 of the Internal Revenue Code of 1986, as
amended (each, a “Plan”), and there are no Plans whose assets are invested in
the Fund

 

-20-



--------------------------------------------------------------------------------

which, together with the interests of any other Plans maintained by the same
employer or employee organization, represent a collective interest in the Fund
in excess of ten percent (10%) of the total interests in the Fund. Transferor is
not a “governmental plan” within the meaning of Section 3(32) of ERISA.

(x) No Insolvency. Transferor has not committed an act of bankruptcy, proposed a
compromise or arrangement to its creditors generally, or had any petition for a
receiving order in bankruptcy filed against it, instituted any proceeding to
have itself declared bankrupt or wound-up, instituted any proceeding to have a
receiver appointed in connection with any of its assets, had any encumbrancer
take possession of any of its assets, or had any execution or distress become
enforceable or become levied upon any of its assets.

(xi) FIRPTA. Transferor is not a “foreign person” within the meaning of
Section 1445 of the Code and the regulations issued thereunder.

(xii) Specially Designated National or Blocked Person. Based solely on
publicly-available information or as otherwise disclosed to Transferor, neither
Transferor, nor any of its members, shareholders, directors or officers is a
Specially Designated National or Blocked Person. Neither Transferor nor any of
its shareholders or members is directly or indirectly owned or controlled by the
government of any country that is subject to an embargo by the United States
government. Neither Transferor nor any of its shareholders, members, directors
or officers is acting on behalf of a government of any country that is subject
to such an embargo.

(b) Knowledge of Transferor. References to the “Knowledge” of Transferor or
words of similar import shall refer only to (i) the knowledge of Transferor of
information actually and specifically set forth in written materials sent to
Transferor either by e-mail, U.S. mail, hand delivery or overnight courier, and
(ii) the current actual (as opposed to implied or constructive) knowledge of
Jean Anderson and Hilary Bullard (who Transferor represents and warrants are the
two individual representatives of Transferor most actively involved in
supervising and administering Transferor’s investment in the Partnership) and
shall not be construed, by imputation or otherwise, to refer to the knowledge of
Transferor or any parent, subsidiary or Affiliate of Transferor or to any other
officer, agent, manager, representative or employee of Transferor other than
Jean Anderson and Hilary Bullard, or any Affiliate of Transferor, or to impose
upon Jean Anderson or Hilary Bullard any duty to investigate the matter to which
such actual knowledge, or the absence thereof, pertains including, without
limitation or objection, to review the files described in clause (i) above.
Notwithstanding anything to the contrary contained in this Agreement, neither
Jean Anderson nor Hilary Bullard shall have any personal liability hereunder or
otherwise in respect of any aspect of the Transaction. The provisions of this
Section 11(b) shall survive the Closing or earlier termination of this
Agreement.

(c) Knowledge of Transferee. Notwithstanding anything to the contrary contained
in this Agreement, (i) if any of the representations or warranties of Transferor
contained in this Agreement or in any document or instrument to be delivered by
Transferor at the Closing pursuant to Section 15(a) are materially false or
inaccurate (due to a cause or circumstance other than a material breach or
default of any of Transferor’s obligations under this Agreement), or

 

-21-



--------------------------------------------------------------------------------

Transferor is in material breach or default of any of its obligations under this
Agreement that survive Closing, and Transferee nonetheless closes the
Transaction hereunder, then the Transferor shall have no liability or obligation
respecting such false or inaccurate representations or warranties or other
breach or default (and any cause of action resulting therefrom shall be deemed
waived and shall terminate upon Closing) in the event that either (x) on or
prior to the Closing, Transferee or Property Manager shall have had actual
knowledge of the false or inaccurate representations or warranties or other
breach or default (whether due to notice thereof having been delivered by
Transferor or otherwise), or (y) the accurate state of facts pertinent to such
false or inaccurate representations or warranties or other breach or default was
contained in any of the Information and (ii) to the extent the copies of the
Operating Leases, the Management Agreements, Financial Statements, the service
contracts, any estoppel certificates or any other Information furnished to or
otherwise obtained by any Transferee Representative prior to the Closing contain
provisions or information that are inconsistent with the foregoing
representations and warranties, the Transferor shall have no liability or
obligation respecting such inconsistent representations or warranties (and
Transferee shall have no cause of action with respect thereto), and such
representations and warranties shall be deemed modified to the extent necessary
to eliminate such inconsistency and to conform such representations and
warranties to such Information. Transferor promptly shall advise Transferee in
the event Transferor obtains Knowledge that any of the representations or
warranties of Transferor contained in this Agreement or in any document or
instrument to be delivered by Transferor at the Closing pursuant to
Section 15(a) are materially false or incorrect. The provisions of this
Section 11(c) shall survive the Closing or earlier termination of this
Agreement.

(d) DISCLAIMER OF REPRESENTATIONS. EXCEPT AS SPECIFICALLY SET FORTH IN THIS
AGREEMENT, THE TRANSFER OF THE INTERESTS AND THE INDIRECT TRANSFER OF THE
PROPERTIES HEREUNDER IS AND WILL BE MADE ON AN “AS IS” ,”WHERE IS,” AND “WITH
ALL FAULTS” BASIS, WITHOUT REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE,
EXPRESS, IMPLIED OR OTHERWISE, INCLUDING ANY REPRESENTATION OR WARRANTY
CONCERNING TITLE TO THE PROPERTIES, THE PHYSICAL CONDITION OF THE PROPERTIES
(INCLUDING THE CONDITION OF THE SOIL OR THE IMPROVEMENTS), THE ENVIRONMENTAL
CONDITION OF THE PROPERTIES (INCLUDING THE PRESENCE OR ABSENCE OF HAZARDOUS
SUBSTANCES ON OR AFFECTING THE PROPERTY), THE COMPLIANCE OF THE PROPERTIES OR
THE PROPERTY OWNERS WITH APPLICABLE LAWS AND REGULATIONS (INCLUDING ZONING AND
BUILDING CODES OR THE STATUS OF DEVELOPMENT OR USE RIGHTS OR LICENSES TO OPERATE
RESPECTING THE PROPERTIES), THE FINANCIAL CONDITION OF THE PARTNERSHIP, THE
SUBSIDIARIES, PROPERTIES OR ANY OTHER REPRESENTATION OR WARRANTY RESPECTING ANY
INCOME, EXPENSES, CHARGES, LIENS OR ENCUMBRANCES, RIGHTS OR CLAIMS ON, AFFECTING
OR PERTAINING TO THE PARTNERSHIP, THE SUBSIDIARIES, THE PROPERTIES, THE
INTERESTS OR ANY PART THEREOF. TRANSFEREE ACKNOWLEDGES THAT PRIOR TO THE
EXPIRATION OF THE DUE DILIGENCE PERIOD (OR THE EXTENDED DUE DILIGENCE PERIOD, IF
APPLICABLE) TRANSFEREE WILL HAVE EXAMINED, REVIEWED AND INSPECTED ALL MATTERS
WHICH IN THE JUDGMENT OF TRANSFEREE BEAR UPON THE PARTNERSHIP, THE SUBSIDIARIES,
THE PROPERTIES, THE INTERESTS AND THEIR VALUE AND

 

-22-



--------------------------------------------------------------------------------

SUITABILITY. EXCEPT AS TO MATTERS SPECIFICALLY SET FORTH IN THIS AGREEMENT:
(A) TRANSFEREE WILL ACQUIRE THE INTERESTS (INCLUDING AN INDIRECT INTEREST IN THE
PROPERTIES) SOLELY ON THE BASIS OF ITS OWN PHYSICAL AND FINANCIAL EXAMINATIONS,
REVIEWS AND INSPECTIONS AND (B) WITHOUT LIMITING THE FOREGOING, TRANSFEREE
WAIVES ANY RIGHT IT OTHERWISE MAY HAVE AT LAW OR IN EQUITY, INCLUDING, WITHOUT
LIMITATION, THE RIGHT TO SEEK DAMAGES FROM TRANSFEROR, IN CONNECTION WITH THE
CONDITION OF THE PROPERTIES AND THE INTERESTS, INCLUDING ANY RIGHT OF
CONTRIBUTION UNDER THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION AND
LIABILITY ACT. THE PROVISIONS OF THIS SECTION 11(d) SHALL SURVIVE THE CLOSING.

(e) Survival of Representations and Warranties of Transferor. Notwithstanding
anything to the contrary contained in this Agreement, all representations and
warranties of Transferor contained in this Section 11 shall survive the Closing
for a period of twelve (12) months (the “Survival Period”) (except that the
representations and warranties of Transferor contained in Section 11(a)(ii),
11(a)(vi) (last sentence only) and 11(a)(x) shall survive the Closing
indefinitely).

12. Representations and Warranties of Transferee.

(a) Transferee does hereby make the following representations and warranties to
Transferor:

(i) Organization and Good Standing. Transferee is a corporation duly organized
or formed, validly existing, and in good standing under the laws of the
jurisdiction of its organization or formation, with full corporate power and
authority to conduct its business as it is now being conducted.

(ii) Due Authority.

(1) Subject to obtaining the consents set forth in Section 6(b) (as applicable),
this Agreement constitutes the legal, valid and binding obligation of Transferee
enforceable against Transferee in accordance with its terms. Upon the execution
and delivery by Transferee of each of the documents and instruments to be
executed and delivered by Transferee at Closing pursuant to the terms of this
Agreement (collectively, the “Transferee’s Closing Documents”), each of the
Transferee’s Closing Documents will constitute the legal, valid and binding
obligation of Transferee, enforceable against Transferee in accordance with
their respective terms. Transferee has all requisite power, authority and
capacity to execute and deliver this Agreement and the Transferee’s Closing
Documents, as applicable, and to consummate the Transaction. The execution and
delivery of this Agreement and the consummation of the Transaction have been
duly and validly authorized and approved by Transferee, and no other
organizational action on the part of Transferee is necessary to authorize the
execution and delivery of this Agreement by Transferee or the consummation of
Transaction.

(2) Neither the execution and delivery of this Agreement by Transferee nor the
consummation or performance of the Transaction by Transferee will,

 

-23-



--------------------------------------------------------------------------------

directly or indirectly (with or without notice or lapse of time):
(i) contravene, conflict with, or result in a violation of any provision of the
organizational documents of Transferee, or (ii) to Transferee’s actual
knowledge, without investigation or inquiry, contravene, conflict with, or
result in a violation of any Legal Requirement, or any Order of any Governmental
Authority, to which Transferee is subject. Subject to the conditions precedent
described in Sections 6(b) and 16(a)(iii) hereof, Transferee is not and will not
be required to give any notice or obtain any consent or approval from any
Governmental Authority or any other Person in connection with the execution and
delivery of this Agreement or the consummation of the Transaction.

(iii) No Insolvency. Transferee has not committed an act of bankruptcy, proposed
a compromise or arrangement to its creditors generally, or had any petition for
a receiving order in bankruptcy filed against it, instituted any proceeding to
have itself declared bankrupt or wound-up, instituted any proceeding to have a
receiver appointed in connection with any of its assets, had any encumbrancer
take possession of any of its assets, or had any execution or distress become
enforceable or become levied upon any of its assets.

(iv) OFAC. Neither Transferee nor any member, partner or shareholder of
Transferee, nor to the knowledge of Transferee, any Person with actual authority
to direct the actions of Transferee nor, to the knowledge of Transferee any
other Persons holding any legal or beneficial interest whatsoever in Transferee
(A) are named on any list of Persons and governments issued by OFAC pursuant to
Executive Order 13224, as in effect on the date hereof, or any similar list
known to Transferee or publicly issued by OFAC or any other department or agency
of the United States of America (collectively, the “OFAC Lists”), (B) are
included in, owned by, controlled by, knowingly acting for or on behalf of,
knowingly providing assistance, support, sponsorship, or services of any kind
to, or otherwise knowingly associated with any of the Persons referred to or
described in the OFAC Lists, or (C) has knowingly conducted business with or
knowingly engaged in any transaction with any Person named on any of the OFAC
Lists or any Person included in, owned by, controlled by, acting for or on
behalf of, providing assistance, support, sponsorship, or services of any kind
to, or, to the knowledge of Transferee, otherwise associated with any of the
Persons referred to or described in the OFAC Lists.

(v) Brokers or Finders. Neither Transferee nor any of its officers, directors,
members, managers, employees or agents has incurred any liability or obligation
for brokerage or finders’ fees or agents’ commissions or other similar payment
in connection with the Transaction. Transferee agrees to indemnify and hold
Transferor harmless from any Losses resulting from a breach of this
representation and warranty.

13. Investment Representations, Etc.

(a) Transferee represents and warrants to Transferor, the Partnership and the
Subsidiaries that (i) it is an “accredited investor” as that term is defined
under the Securities Act and Regulation D promulgated thereunder, and was not
formed solely for the purpose of purchasing the Interests; (ii) as applicable,
the Interests have been or are being acquired by it pursuant to the LP Agreement
as an investment for its own account and not with a view to, or in connection
with, any distribution or sale thereof, and Transferee will not distribute such
Interests in any transaction that would be in violation of the LP Agreement, the
Securities Act or other

 

-24-



--------------------------------------------------------------------------------

applicable laws of the United States or of any state or other jurisdiction;
(iii) it (A) has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of acquiring the
Interests, (B) has had the opportunity to ask questions of and receive answers
from GP concerning the Partnership, the Subsidiaries and Transferee’s
acquisition of and investment in the Interests and to obtain any information
necessary to verify the information obtained by it, and (C) is able to bear the
economic risks of such acquisition and investment; and (iv) it has full power
and authority to own or acquire the Interests to be acquired by it as set forth
herein and in the LP Agreement.

(b) Transferee understands that the Interests being acquired hereunder have not
been registered under the Securities Act and must be held indefinitely unless a
subsequent disposition thereof is registered under the Securities Act or exempt
from such registration.

(c) Transferee agrees that it will comply with all of the terms, provisions and
requirements contained in the LP Agreement pertaining to the admission of
Transferee as a limited partner of the Partnership, including, without
limitation, the obligation to maintain an office or agency for the service of
process in the United States of America.

(d) Transferee shall indemnify and hold harmless the Transferor Related Parties,
the Partnership, GP and the Property Owners from and against any and all Losses
suffered or incurred by any Transferor Related Party, the Partnership, GP and/or
the Property Owners and arising out of or in connection with a breach by
Transferee of the provisions of this Section 13.

(e) The provisions of this Section 13 shall survive the Closing.

14. Interim Covenants of Transferor. Transferor shall maintain its Interests in
substantially the same manner as prior hereto pursuant to its normal course of
business until the Closing Date and shall, as a limited partner of the
Partnership, take any affirmative action and not fail to take any reasonable
action within its control as a result of which a Partnership Material Adverse
Effect would be likely to occur; provided, however that, following the
expiration of the Due Diligence Period or the Extended Due Diligence Period (if
applicable) and prior to the Closing Date (or earlier termination of this
Agreement), without the prior consent of Transferee, Transferor shall not
(except to the extent expressly provided herein):

(a) Exercise any right to approve the modification or extension of any of the
Current Loans prior to September 30, 2011 (other than any existing extension
rights with respect to any of the Current Loans); or

(b) Exercise the right to approve of or to terminate, modify or amend, or waive
in writing or otherwise, in any material respect, any Operating Lease, if the
same would reasonably be expected to have a Partnership Material Adverse Effect.

The failure of Transferee to consent or not consent to any action proposed by
the Transferor under this Section 14(a) within seven (7) Business Days after
notice from Transferor shall be deemed to constitute the consent by Transferee
to such proposed action.

 

-25-



--------------------------------------------------------------------------------

15. Deliveries to be made on the Closing Date.

(a) Transferor Deliveries: Transferor shall deliver or cause to be delivered to
the Transferee on the applicable Closing Date the following documents
(collectively, “Transferor Deliveries”):

(i) Assignment and Assumption Agreement in the form attached hereto as Exhibit D
between Transferor, as assignor, and Transferee, as assignee, of the Interests
(the “Assignment and Assumption Agreement”), executed by Transferor and ;

(ii) Release, Covenant Not To Sue Or File And Judgment Reduction in the form
attached hereto as Exhibit E (the “Release”), executed by Transferor and
JPMorgan Chase Bank, N.A., as Trustee under Amended and Restated Declaration of
Trust, dated November 13, 2001, as amended, for its Commingled Pension Trust
Fund (Special Situation Property);

(iii) the affidavit referred to in Section 1445 of the Code with all pertinent
information confirming that Transferor is not a foreign person, trust, estate,
corporation or partnership;

(iv) the certificate of formation of the Transferor (certified by the Secretary
of State of the State of Delaware) and a certificate of good standing from the
Secretary of State of the State of Delaware, each dated within thirty (30) days
prior to the Closing Date;

(v) a certificate of an officer of the trustee of the sole member of Transferor
certifying and attaching the requisite resolutions approving the execution and
delivery of this Agreement and the consummation of the Transaction and
certifying to the incumbency of the officers of the trustee of the sole member
of Transferor executing this Agreement and any of the other documents being
executed by Transferor in connection with the Transaction;

(vi) a settlement statement consistent with the provisions of this Agreement
prepared and reasonably approved by Transferor and Transferee (the “Settlement
Statement”); and

(vii) a duly executed certificate (the “Update Certificate”) by which Transferor
certifies that each of the representations and warranties set forth in
Section 11 that do not contain an express materiality qualification were
accurate in all material respects as of the date of this Agreement and are
accurate in all material respects as of the Closing Date as if made on the
Closing Date and each of the representations and warranties set forth in
Section 11 that contain an express materiality qualification were accurate in
all respects of the date of this Agreement and are accurate in all respects as
of the Closing Date as if made on the Closing Date; it being agreed that if any
of the representations and warranties of Transferor contained herein that
contain an express materiality qualification are no longer true and correct in
all respects or if any of the representations and warranties of Transferor
contained herein that do not contain an express materiality qualification are no
longer true and correct in any material respect due to a change in the facts or
circumstances which do not otherwise constitute a default of Transferor under
this Agreement and Transferor is unable to deliver the Update Certificate in an
unqualified form, the inability of Transferor to deliver an unqualified Update
Certificate as required to satisfy this condition precedent shall constitute a
failure of a condition to Closing but

 

-26-



--------------------------------------------------------------------------------

shall not, on its own, constitute a default by Transferor under this Agreement
and, Transferee’s sole remedy in connection therewith shall be to terminate this
Agreement by written notice to Transferor on the Closing Date, subject to
Transferor’s rights to adjourn the Closing Date, if any (in which event,
notwithstanding anything to the contrary contained in this Agreement, the
Deposit shall be returned to Transferee and neither party hereto shall have any
further obligations under this Agreement except under those provisions of this
Agreement that expressly survive a termination of this Agreement).

Notwithstanding anything to the contrary contained herein, in no event shall
Transferor be required to deliver any indemnities, affidavits, undertakings,
certificates or similar agreement to any Person, including any title company, in
connection with the issuance of any title insurance policy (including, without
limitation, the Transferee Owner’s Policy or the Endorsement, issuance of which
expressly are not a condition to Closing), but Transferor will permit the
Partnership and the Subsidiaries to sign any indemnities, affidavits,
undertakings, certificates or similar agreements to any Person, including any
title company; provided, however, that (x) Transferor shall have first approved,
in writing (which written approval may be by e-mail), any such indemnity,
affidavit, undertaking, certificate or similar agreement, which approval shall
not be unreasonably withheld, (y) in no event shall Transferor be responsible
for more than its pro rata share of any post-Closing liability thereunder and
(z) in no event shall such post-Closing liability, taken together with any other
liability of Transferor under this Agreement, exceed the Liability Cap.

(b) Transferee Deliveries: Transferee shall deliver or cause to be delivered to
Transferor on the Closing Date the following (collectively, “Transferee
Deliveries”):

(i) the applicable Net Consideration required to be paid by Transferee to
Transferor pursuant to Section 2 hereof;

(ii) the Assignment and Assumption Agreement, executed by Transferee;

(iii) the Release, executed by Transferee, the Partnership, GP, Property
Manager, and, if this Agreement has been assigned to a Permitted Assignee, then
CNL and the Permitted Assignee;

(iv) the formation documents of the Transferee (certified by the Secretary of
State of the applicable jurisdiction of formation) and a certificate of good
standing from the applicable jurisdiction of formation, each dated within thirty
(30) days prior to the Closing Date;

(v) a certificate of officer of the Transferee certifying as complete and
accurate as of the Closing attached copies of the bylaws of the Transferee,
certifying and attaching the requisite resolutions approving the execution and
delivery of this Agreement and the consummation of the Transaction and
certifying to the incumbency of the officers of the Transferee executing this
Agreement and any of the other documents being executed by Transferee in
connection with the Transaction;

 

-27-



--------------------------------------------------------------------------------

(vi) the Settlement Statement;

(vii) that certain Promissory Note in the principal sum of $200,000.00 dated
December 23, 2004, by Tenant Acquisition, as maker, to the order of Tenant, as
payee, marked as “CANCELLED”;

(viii) all other documents, instruments and agreements required to enable
Transferee to be admitted as a limited partner of the Partnership as and when
required pursuant to the terms thereof; and

(ix) a duly executed certificate by which Transferee certifies that each of the
representations and warranties set forth in Sections 12 and 13 that do not
contain an express materiality qualification were accurate in all material
respects as of the date of this Agreement and are accurate in all material
respects as of the Closing Date as if made on the Closing Date and each of the
representations and warranties set forth in Sections 12 and 13 that contain an
express materiality qualification were accurate in all respects of the date of
this Agreement and are accurate in all respects as of the Closing Date as if
made on the Closing Date.

16. Conditions to the Closing.

(a) Conditions Precedent to Obligations of Transferee. The obligation of
Transferee to consummate the Transaction shall be subject to the fulfillment on
or before the Closing Date (as the same may be adjourned by the mutual agreement
of Transferor and Transferee pursuant to the terms hereof) or such earlier date
set forth below of the following conditions precedent, any or all of which may
be waived by Transferee in its sole and absolute discretion:

(i) performance and observance in all material respects by Transferor of all
covenants, warranties and agreements of this Agreement to be performed or
observed by Transferor prior to or on the Closing Date;

(ii) each of the representations and warranties of Transferor set forth in
Section 11 hereof that do not contain an express materiality qualification were
accurate in all material respects as of the date of this Agreement and are
accurate in all material respects as of the Closing Date as if made on the
Closing Date and each of the representations and warranties set forth in
Section 11 that contain an express materiality qualification were accurate in
all respects of the date of this Agreement and are accurate in all respects as
of the Closing Date as if made on the Closing Date;

(iii) any regulatory approvals (if any) shall have been obtained, which
regulatory approvals are required by Texas state law or a Governmental Authority
of the State of Texas solely as a result of the sale of the Interests to
Transferee and the consummation of the transactions pursuant to the Tenant
Transfer Agreement (collectively, the “Required Regulatory Approvals”), it being
understood and agreed that Transferee shall use commercially reasonable efforts
to obtain the Required Regulatory Approvals prior to September 20, 2011,
including, without limitation, promptly making applications, disclosures, and
paying any reasonable fees necessary or appropriate to timely obtain the
Required Regulatory Approvals.

 

-28-



--------------------------------------------------------------------------------

(1) If all Required Regulatory Approvals are not obtained by Transferee on or
before September 20, 2011 (other than as a result of a default by Transferee of
its covenants and obligations under this Agreement), then (A) Transferee shall
send Transferor prompt written notice which shall contain (x) a list of any
Required Regulatory Approvals which have not yet been obtained, together with a
certification from Transferee representing and warranting that, based on the
advice of counsel, such unobtained approvals are Required Regulatory Approvals
(the “Regulatory Certificate”), (y) a timeline of when such Required Regulatory
Approvals are anticipated to be obtained and (z) a reasonably detailed statement
of Transferee’s efforts to obtain the Required Regulatory Approvals, together
with copies of all reports, filings, submissions and correspondence with, to
and/or from (as applicable) a Governmental Authority of the State of Texas with
respect to the Required Regulatory Approvals, and (B) by mutual agreement of
Transferor and Transferee, the Closing Date may be extended (subject to the
further provisions hereof) to a date (the “Extended Closing Date”) mutually
agreeable to Transferor and Transferee, in which event (x) Transferee shall be
responsible for one hundred percent (100%) of any extension charges and fees
payable to Current Lender under the Current Loans to extend the maturity date of
the Current Loans, (y) the extension period for the Extended Closing Date shall
be no longer than forty (40) days, and (z) Transferee shall provide Transferor
with reasonably detailed written status reports with respect to the status of
the outstanding Required Regulatory Approvals within four (4) Business Days
after request therefor.

(2) If all Required Regulatory Approvals are not obtained by Transferee prior to
the Closing Date (other than as a result of a default by Transferee of its
obligations under this Agreement) and Transferor and Transferee do not agree to
extend the Closing Date pursuant to Section 16(a)(iii)(1)(B) above, this
Agreement shall automatically terminate, in which event, notwithstanding
anything herein to the contrary, (x) provided Transferee has used commercially
reasonable efforts to obtain the Required Regulatory Approvals and shall have
delivered the Regulatory Certificate with respect to the unobtained Required
Regulatory Approvals, the Deposit shall be returned to Transferee, and (y) each
of the parties shall be relieved from further liability to the other, except as
otherwise expressly provided herein.

(3) If all Required Regulatory Approvals are not obtained by the Extended
Closing Date (other than as a result of a default by Transferee of its
obligations under this Agreement), then (A) provided Transferee has used
commercially reasonable efforts to obtain the Required Regulatory Approvals and
shall have delivered to Transferor (i) an updated Regulatory Certificate with
respect to the unobtained Required Regulatory Approvals, (ii) a timeline of when
such Required Regulatory Approvals are anticipated to be obtained and (iii) a
reasonably detailed statement of Transferee’s efforts to obtain the Required
Regulatory Approvals, together with copies of all reports, filings, submissions
and correspondence with, to and/or from (as applicable) a Governmental Authority
of the State of Texas with respect to the Required Regulatory Approvals, by
mutual agreement of Transferor and Transferee, the Extended Closing Date may be
extended (subject to the further provisions hereof) to a date (the “Second
Extended Closing Date”) mutually agreeable to Transferor and Transferee, in
which event (x) Transferee shall be responsible for one hundred percent
(100%) of (1) any extension charges and fees payable to Current Lender under the
Current Loans to extend the maturity date of the Current Loans and (2) any and
all additional interest on the Current Loans (above the

 

-29-



--------------------------------------------------------------------------------

interest rate(s) being paid by the Property Owners on the date of this
Agreement) imposed by Current Lender to extend the maturity date of the Current
Loans, (y) the extension period for the Extended Closing Date shall be no longer
than eighty (80) days, and (z) Transferee shall provide Transferor with
reasonably detailed written status reports with respect to the status of the
outstanding Required Regulatory Approvals within four (4) Business Days after
request therefor, or (B) if Transferor and Transferee do not agree to extend the
Closing Date for the period needed to obtain the Required Regulatory Approvals
pursuant to this Section 16(a)(iii)(3), this Agreement shall automatically
terminate, in which event, notwithstanding anything herein to the contrary,
(x) Escrowee shall promptly deliver to Transferor, from the Escrow Account, an
amount not to exceed Four Hundred Thousand and 00/100 Dollars ($400,000.00) (the
“Cost Reimbursement”) to reimburse Transferor for all of its out-of-pocket
expenses including, without limitation, legal fees, (y) provided Transferee has
used commercially reasonable efforts to obtain the Required Regulatory
Approvals, the Deposit (less the Cost Reimbursement) shall be returned to
Transferee, and (z) each of the parties shall be relieved from further liability
to the other, except as otherwise expressly provided herein;

(4) The provisions of this Section 16(a)(iii) shall survive the termination of
this Agreement.

(iv) the Properties shall be free and clear of all Encumbrances except for the
Permitted Exceptions;

(v) the fulfillment on or before the Closing Date of all other conditions
precedent to Closing benefiting Transferee specifically enumerated in this
Agreement respecting the Transaction (including, without limitation,
Transferor’s delivery of the Transferor Deliveries), any or all of which may be
waived by Transferee in its sole discretion; and

(vi) the closing of the “Transaction” pursuant to and as defined in the Tenant
Transfer Agreement.

(b) Conditions Precedent to Obligations of Transferor. The obligation of
Transferor to consummate the Transaction shall be subject to the fulfillment on
or before the Closing Date (as the same may be adjourned by the mutual agreement
of Transferor and Transferee pursuant to the terms hereof) of the following
conditions precedent, any or all of which may be waived by Transferor in its
sole and absolute discretion:

(i) performance and observance by Transferee in all material respects, of all
covenants, warranties and agreements of this Agreement to be performed or
observed by Transferee prior to or on the Closing Date;

(ii) the representations and warranties of Transferee set forth in Section 12
and Section 13 hereof are true and correct in all material respects, and
Transferee shall have delivered the certificate pursuant to the terms of
Section 15(b)(viii);

(iii) the fulfillment on or before the Closing Date of all other conditions
precedent to Closing benefiting Transferor specifically set forth in this
Agreement respecting the Transaction (including, without limitation,
Transferee’s delivery of the Transferee Deliveries), any or all of which may be
waived by Transferor in its sole discretion; and

 

-30-



--------------------------------------------------------------------------------

(iv) the closing of the “Transaction” pursuant to and as defined in the Tenant
Transfer Agreement.

17. Working Capital/Reserves; Operating Leases.

(a) Transferor acknowledges and agrees that the Partnership shall retain,
post-Closing, any and all funds in the Partnership’s and the respective
Properties’ reserve accounts for capital expenditures, FF&E (but only to the
extent retained pursuant to and in accordance with the terms of the Tenant
Transfer Agreement), real estate taxes, insurance premiums and working capital,
whether or not such accounts are required under any Management Agreement or any
Current Loan.

(b) Transferee acknowledges and agrees that immediately prior to the Closing, GP
shall cause the Partnership to distribute to the constituent partners comprising
the Partnership immediately before the Closing (i.e., Transferor, GP and
Transferee), in accordance with Section 4.2 of the LP Agreement, any and all
amounts that the Partnership shall have received with respect to the payment of
accrued rents under the Operating Leases.

(c) Transferee acknowledges and agrees that as soon as reasonably practicable
after the Closing (but in no event more than thirty (30) days after Closing), GP
shall cause the Partnership to distribute to the constituent partners comprising
the Partnership immediately before the Closing (i.e., Transferor, GP and
Transferee), in accordance with Section 4.2 of the LP Agreement, any and all
amounts that the Partnership shall have received after Closing with respect to
the payment of rents accrued under the Operating Leases through and including
the date of Closing, and Transferee hereby authorizes GP to make such
distribution.

(d) The provisions of this Section 17 shall survive the Closing or earlier
termination of this Agreement.

18. Intentionally Deleted.

19. Brokers. Transferor represents and warrants to Transferee, and Transferee
represents and warrants to Transferor, that no broker or finder has been engaged
by it, respectively, in connection with the Transaction. In the event of a claim
for broker’s or finder’s fee or commissions in connection with the sale
contemplated by this Agreement, then Transferor shall indemnify, defend and hold
harmless Transferee from the same if it shall be based upon any statement or
agreement alleged to have been made by Transferor, and Transferee shall
indemnify, defend and hold harmless Transferor from the same if it shall be
based upon any statement or agreement alleged to have been made by Transferee.
The provisions of this Section 19 shall survive the Closing and/or a termination
of this Agreement.

20. Limitation of Liability.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
documents executed in connection herewith, if the Transaction shall have closed
hereunder,

 

-31-



--------------------------------------------------------------------------------

Transferor shall not have any liability arising pursuant to or in connection
with the representations, warranties, indemnifications, covenants or other
obligations (whether express or implied) of Transferor under this Agreement (or
any document or certificate executed or delivered in connection herewith,
including, without limitation, indemnities, certificates, affidavits,
undertakings or similar agreements provided to any title company by the
Partnership or any Subsidiary in accordance with the last grammatical paragraph
of Section 15(a) of this Agreement) unless claims made by Transferee shall
collectively aggregate at least One Hundred Forty-Nine Thousand Two Hundred
Eighty-Two and 00/100 Dollars ($149,282.00) (the “Liability Threshold”);
provided, however, in no event shall the aggregate liability of Transferor
hereunder exceed Two Million Nine Hundred Eighty-Five Thousand Six Hundred
Thirty-Two and 00/100 Dollars ($2,985,632.00) (the “Liability Cap”).
Notwithstanding anything to the contrary contained herein, the Liability Cap
shall not apply to breaches of Section 11(a)(ii), Section 11(a)(vi) (last
sentence only) and Section 11(a)(x), it being understood and agreed that the
Liability Threshold shall apply to breaches of Section 11(a)(ii),
Section 11(a)(vi) (last sentence only) and Section 11(a)(x).

(b) No Transferor Related Party other than the entity comprising Transferor
shall have any personal liability, directly or indirectly, under or in
connection with this Agreement or any agreement made or entered into under or
pursuant to the provisions of this Agreement, or any amendment or amendments to
any of the foregoing made at any time or times, heretofore or hereafter, and
Transferee, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability. Notwithstanding the foregoing, Transferor
agrees that (i) it shall not dissolve during the Survival Period (or, if
Transferee asserts a claim against Transferor prior to expiration of the
Survival Period, prior to the resolution of such claim), and (ii) it shall
provide evidence of an agreement executed by the Commingled Pension Trust Fund
(Special Situation Property) of JP Morgan Chase Bank, N.A. in the form attached
hereto as Exhibit G agreeing to cause to be funded to Transferor any amounts
required in order to satisfy any obligations Transferor may have in connection
with this Agreement.

(c) The provisions of this Section 20 shall survive the Closing and/or a
termination of this Agreement.

21. Remedies For Default and Disposition of the Deposit.

(a) TRANSFEROR DEFAULTS. IF THE TRANSACTION SHALL NOT CLOSE ON OR BEFORE
SEPTEMBER 30, 2011 (OR ANY LATER DATE MUTUALLY AGREED TO BY THE PARTIES), BY
REASON OF TRANSFEROR’S BREACH OR DEFAULT UNDER THIS AGREEMENT THAT IS NOT CURED
WITHIN TEN (10) DAYS AFTER RECEIPT OF NOTICE BY TRANSFEROR FROM TRANSFEREE, THEN
TRANSFEREE SHALL HAVE AS ITS EXCLUSIVE REMEDY THE RIGHT TO EITHER (A) TERMINATE
THIS AGREEMENT (IN WHICH EVENT THE DEPOSIT SHALL BE RETURNED TO TRANSFEREE, AND
NEITHER PARTY HERETO SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE
OTHERS EXCEPT WITH RESPECT TO THOSE PROVISIONS OF THIS AGREEMENT WHICH EXPRESSLY
SURVIVE A CLOSING OR TERMINATION OF THIS AGREEMENT), TRANSFEREE HEREBY WAIVING
ANY RIGHT OR CLAIM TO DAMAGES FOR TRANSFEROR’S BREACH IN SUCH INSTANCE OR
(B) SPECIFICALLY ENFORCE TRANSFEROR’S OBLIGATION TO

 

-32-



--------------------------------------------------------------------------------

TRANSFER THE INTERESTS (BUT NO OTHER ACTION, FOR DAMAGES OR OTHERWISE, SHALL BE
PERMITTED); PROVIDED THAT ANY ACTION BY TRANSFEREE FOR SPECIFIC PERFORMANCE MUST
BE FILED, IF AT ALL, WITHIN SIXTY-FIVE (65) DAYS OF TRANSFEROR’S BREACH OR
DEFAULT, AND THE FAILURE TO FILE WITHIN SUCH PERIOD SHALL CONSTITUTE A WAIVER BY
TRANSFEREE OF SUCH RIGHT AND REMEDY. NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, IN THE EVENT OF A MATERIAL BREACH OR DEFAULT BY TRANSFEROR UNDER THIS
AGREEMENT THAT RESULTS IN MONETARY DAMAGES TO TRANSFEREE IN EXCESS OF THE
LIABILITY THRESHOLD, IF TRANSFEREE HAS ELECTED TO TERMINATE THIS AGREEMENT UNDER
SUBSECTION (A) ABOVE, TRANSFEROR SHALL REIMBURSE TRANSFEREE FOR UP TO
$1,492,815.83 (MEASURED FROM THE FIRST DOLLAR OF DAMAGES) OF TRANSFEREE’S
OUT-OF-POCKET COSTS AND EXPENSES; PROVIDED, FURTHER, HOWEVER, NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO LIMIT TRANSFEREE’S RIGHTS OR DAMAGES UNDER ANY
INDEMNITIES GIVEN BY TRANSFEROR TO TRANSFEREE UNDER THIS AGREEMENT OR
TRANSFEREE’S RIGHT TO RECOVER ATTORNEYS’ FEES AND COSTS PURSUANT TO SECTION 35
OF THIS AGREEMENT. AS USED HEREIN, “TRANSFEREE’S OUT-OF-POCKET COSTS AND
EXPENSES” SHALL MEAN AND REFER TO THIRD-PARTY OUT-OF-POCKET EXPENSES ACTUALLY
INCURRED BY TRANSFEREE OR THE TRANSFEREE REPRESENTATIVES IN CONNECTION WITH THIS
TRANSACTION, INCLUDING TRANSFEREE’S AND THE TRANSFEREE REPRESENTATIVES’ DUE
DILIGENCE INVESTIGATION OF THE PROPERTIES AND THE LEGAL FEES AND EXPENSES OF
PREPARING, NEGOTIATING AND ENFORCING THIS AGREEMENT AND THE TERM SHEET, ALL TO
THE EXTENT ACTUALLY INCURRED PRIOR TO THE TERMINATION OF THIS AGREEMENT BY
TRANSFEREE AND THE TRANSFEREE REPRESENTATIVES; PROVIDED, HOWEVER, TRANSFEROR’S
OBLIGATION HEREUNDER TO REIMBURSE TRANSFEREE FOR TRANSFEREE’S OUT-OF-POCKET
COSTS AND EXPENSES SHALL RELATE ONLY TO TRANSFEREE’S OUT-OF-POCKET COSTS AND
EXPENSES WITH RESPECT TO WHICH TRANSFEREE OR THE TRANSFEREE REPRESENTATIVES (AS
APPLICABLE) DELIVER TO TRANSFEROR A THIRD-PARTY INVOICE (WITH REASONABLE
SUPPORTING INFORMATION AND DOCUMENTATION AND EVIDENCE OF PAYMENT) WITHIN
FORTY-FIVE (45) DAYS AFTER THE DATE ON WHICH TRANSFEREE GIVES TRANSFEROR WRITTEN
NOTICE OF TRANSFEREE’S TERMINATION OF THIS AGREEMENT.

(b) TRANSFEREE DEFAULTS. IN THE EVENT THIS TRANSACTION SHALL NOT CLOSE ON OR
PRIOR TO SEPTEMBER 30, 2011 (OR ANY LATER DATE MUTUALLY AGREED TO BY THE
PARTIES), ON ACCOUNT OF TRANSFEREE’S BREACH OR DEFAULT UNDER THIS AGREEMENT THAT
IS NOT CURED WITHIN TEN(10) DAYS AFTER RECEIPT OF WRITTEN NOTICE BY TRANSFEREE
FROM TRANSFEROR, THEN TRANSFEROR’S EXCLUSIVE REMEDY UNDER THIS AGREEMENT SHALL
BE TO EITHER (I) WAIVE TRANSFEREE’S BREACH OR DEFAULT UNDER THIS AGREEMENT AND
CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT IN THE SAME MANNER AS
IF THERE HAD BEEN NO TRANSFEREE BREACH OR DEFAULT AND WITHOUT ANY FURTHER CLAIM
AGAINST TRANSFEREE, OR (II) TERMINATE THIS AGREEMENT AND

 

-33-



--------------------------------------------------------------------------------

RETAIN THE DEPOSIT, SUBJECT TO THE PROVISIONS OF THIS AGREEMENT THAT EXPRESSLY
SURVIVE THE TERMINATION OF THIS AGREEMENT; PROVIDED, HOWEVER, NOTHING IN THIS
AGREEMENT SHALL BE CONSTRUED TO LIMIT TRANSFEROR’S RIGHTS OR DAMAGES UNDER ANY
INDEMNITIES GIVEN BY TRANSFEREE TO TRANSFEROR UNDER THIS AGREEMENT OR
TRANSFEROR’S RIGHT TO RECOVER ATTORNEYS’ FEES AND COSTS PURSUANT TO SECTION 35
OF THIS AGREEMENT. IN CONNECTION WITH THE FOREGOING, THE PARTIES RECOGNIZE THAT
TRANSFEROR WILL INCUR EXPENSE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT AND THAT THE INTERESTS WILL BE REMOVED FROM THE MARKET;
FURTHER, THAT IT IS EXTREMELY DIFFICULT AND IMPRACTICABLE TO ASCERTAIN THE
EXTENT OF DETRIMENT TO TRANSFEROR CAUSED BY THE BREACH BY TRANSFEREE UNDER THIS
AGREEMENT AND THE FAILURE OF THE CONSUMMATION OF THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT OR THE AMOUNT OF COMPENSATION TRANSFEROR SHOULD RECEIVE AS A
RESULT OF TRANSFEREE’S BREACH OR DEFAULT. THE PARTIES AGREE THAT THE AMOUNT OF
THE DEPOSIT WILL BE THE FULL, AGREED AND LIQUIDATED DAMAGES IN THE EVENT THAT
TRANSFEREE DEFAULTS AND FAILS TO COMPLETE THE PURCHASE OF THE INTERESTS;
PROVIDED, HOWEVER, NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED TO LIMIT
TRANSFEROR’S RIGHTS OR DAMAGES UNDER ANY INDEMNITIES GIVEN BY TRANSFEREE TO
TRANSFEROR UNDER THIS AGREEMENT OR TRANSFEROR’S RIGHT TO RECOVER ATTORNEYS’ FEES
AND COSTS PURSUANT TO SECTION 35 OF THIS AGREEMENT. THE PAYMENT OF THIS AMOUNT
AS LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY, BUT IS
INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO TRANSFEROR. IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT TRANSFEROR SHALL HAVE NO RIGHT OR REMEDY TO SEEK
SPECIFIC PERFORMANCE OR INJUNCTIVE RELIEF WITH RESPECT TO ANY DEFAULT BY
TRANSFEREE UNDER THIS AGREEMENT.

(c) The provisions of this Section 21 shall survive the Closing and/or a
termination of this Agreement.

22. Notices. All notices, demands, consents, reports and other communications
provided for in this Agreement shall be in writing, shall be given by a method
prescribed in this Section and shall be given to the party to whom it is
addressed at the address set forth below or at such other address(es) as such
party hereto may hereafter specify by at least seven (7) days’ prior written
notice.

To Transferor:

Master MorSun Acquisition LLC

c/o J.P. Morgan Asset Management

270 Park Avenue, 7th Floor

New York, New York 10017

Attention: Hilary G. Bullard

Facsimile: (212) 648-2262

 

-34-



--------------------------------------------------------------------------------

With a copy to:

Stroock & Stroock & Lavan LLP

2029 Century Park East, 18th Floor

Los Angeles, California 90067

Attention: Chauncey M. Swalwell, Esq.

Facsimile: (310) 407-6445

To Transferee:

Sunrise Senior Living Investments, Inc.

c/o Sunrise Senior Living, Inc.

7902 Westpark Drive

Mc Lean, Virginia 22102-4202

Attention: Edward Burnett

Facsimile: (703) 744-1645

With a copy to:

Sunrise Senior Living Investments, Inc.

c/o Sunrise Senior Living, Inc.

7902 Westpark Drive

Mc Lean, Virginia 22102-4202

Attention: General Counsel

Facsimile: (703) 744-1712

and:

Arent Fox LLP

1050 Connecticut Avenue, NW

Washington, DC 20036-5339

Attention: Kimberly A. Wachen

Facsimile: (202) 857-6395

Any notice or other communication delivered pursuant to this Section may be
mailed by United States certified mail, return receipt requested, postage
prepaid, deposited in a United States Post Office or a depository for the
receipt of mail regularly maintained by the United States Post Office. Such
notices, demands, consents and reports may also be delivered (i) by hand or
reputable courier service which maintains evidence of receipt or (ii) by
facsimile with a confirmation copy delivered within two (2) Business Days
thereafter by hand or reputable courier service which maintains evidence of
receipt. Any notices, demands, consents or other communications shall be deemed
given and effective upon acceptance or rejection of delivery by the intended
recipient. Notwithstanding the foregoing, no notice or other communication shall
be deemed ineffective because of refusal of delivery to the address specified
for the giving of such notice in accordance herewith. The provisions of this
Section 22 shall survive the Closing and/or a termination of this Agreement.

 

-35-



--------------------------------------------------------------------------------

23. Amendments. This Agreement may not be modified or terminated orally or in
any manner other than by an agreement in writing signed by all the parties
hereto or their respective successors in interest. The provisions of this
Section 23 shall survive the Closing and/or a termination of this Agreement.

24. Governing Law; Jurisdiction; Construction. This Agreement (a) shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to principles of conflicts of law and (b) shall be given a
fair and reasonable construction in accordance with the intentions of the
parties hereto and without regard to, or aid of, any rules of construction
requiring construction against any party drafting this Agreement. The parties
agree that this Agreement has been made in the New York, New York and that
exclusive jurisdiction for matters arising under this Agreement shall be in the
State courts in New York County, New York. Each party by signing this Agreement
irrevocably consents to and shall submit to such jurisdiction. TRANSFEREE DOES
HEREBY DESIGNATE AND APPOINT:

CT CORPORATION SYSTEM

111 EIGHTH AVENUE, 13TH FLOOR

NEW YORK, NEW YORK 10011

TEL.: (212) 894-8800

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO TRANSFEREE IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED
IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON TRANSFEREE IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. TRANSFEREE (I) SHALL GIVE PROMPT
NOTICE TO TRANSFEROR OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III)
SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO
HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A
SUCCESSOR.

Each party hereto acknowledges that it has participated in the drafting of this
Agreement, and any applicable rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in connection with the construction or interpretation hereof. Each party has
been represented by independent counsel in connection with this Agreement. The
provisions of this Section 24 shall survive the Closing and/or a termination of
this Agreement.

25. Partial Invalidity. If any provision of this Agreement is held to be invalid
or unenforceable as against any Person or under certain circumstances, the
remainder of this Agreement and the applicability of such provision to other
Persons or circumstances shall not be

 

-36-



--------------------------------------------------------------------------------

affected thereby. Each provision of this Agreement shall be valid and
enforceable to the fullest extent permitted by law. The provisions of this
Section 25 shall survive the Closing and/or a termination of this Agreement.

26. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall constitute an original, but all of which, taken together,
shall constitute but one and the same instrument. This Agreement may be executed
by facsimile or portable document format or other means of electronic delivery,
which shall be deemed an original for all purposes. The provisions of this
Section 26 shall survive the Closing and/or a termination of this Agreement.

27. No Third Party Beneficiaries. The warranties, representations, agreements
and undertakings contained herein shall not be deemed to have been made for the
benefit of any Person or entity other than the parties hereto, the Transferor
Related Parties and the Transferee Representatives. The provisions of this
Section 27 shall survive the Closing and/or a termination of this Agreement.

28. Waiver. No failure or delay of either party in the exercise of any right
given to such party hereunder or the waiver by any party of any condition
hereunder for its benefit (unless the time specified herein for exercise of such
right, or satisfaction of such condition, has expired) shall constitute a waiver
of any other or further right nor shall any single or partial exercise of any
right preclude other or further exercise thereof or any other right. The waiver
of any breach hereunder shall not be deemed to be waiver of any other or any
subsequent breach hereof. The provisions of this Section 28 shall survive the
Closing and/or a termination of this Agreement.

29. Assignment. Without the prior written consent of the other parties
hereunder, except as provided herein, neither party hereto may assign this
Agreement or any of its rights or obligations hereunder, and any purported
unpermitted assignment shall be null and void. Notwithstanding the foregoing,
Transferee shall have the right, without Transferor’s prior written consent but
with written notice to Transferor not less than ten (10) Business Days prior to
the Closing, to assign its rights and obligations under this Agreement to CNL
Properties Trust, Inc. or CNL Income Partners, LP (either such entity referred
to as “CNL”) or an entity directly or indirectly wholly owned by and controlled
by CNL or a joint venture between (i) CNL or an Affiliate of CNL and
(ii) Transferee or an Affiliate of Transferee (each, a “Permitted Assignee”),
provided that (a) such Permitted Assignee provides the same representations made
by Transferee in Section 12(a), (b) the Permitted Assignee shall assume in
writing all of Transferee’s obligations hereunder pursuant to an assignment and
assumption agreement in form and content acceptable to Transferor in the
exercise of Transferor’s reasonable judgment, (c) Transferor shall receive an
original or copy, if the assignment and assumption agreement permits execution
by fax, portable document format or other means of electronic delivery, of such
assignment and assumption agreement signed by Transferee and the Permitted
Assignee, (d) if assigned to CNL or an Affiliate of CNL, the Board of Directors
of CNL shall have approved this Agreement and the Transaction under the terms of
the organizational documents of CNL, and (e) such assignment shall not require
the consent of any third party or delay the consummation of the Transaction. If
Transferee assigns its rights and obligations under this Agreement to CNL, an
Affiliate of CNL (in which SSLI or an Affiliate thereof does not own any direct
or indirect interest) or another third-party consented to by Transferor (in
which SSLI or an Affiliate thereof

 

-37-



--------------------------------------------------------------------------------

does not own any direct or indirect interest) (each, an “Unaffiliated
Assignee”), (x) Transferor shall be required to (i) contemporaneously with the
assignment, execute and deliver to the Unaffiliated Assignee a certificate of
representations and warranties (the “Certificate of Representations and
Warranties”) in the form of Exhibit F attached hereto and (ii) certify as part
of the Update Certificate that each of the representations and warranties set
forth in the Certificate of Representations and Warranties that do not contain
an express materiality qualification were accurate in all material respects as
of the date of the Certificate of Representations and Warranties and are
accurate in all material respects as of the Closing Date as if made on the
Closing Date and each of the representations and warranties set forth in the
Certificate of Representations and Warranties that contain an express
materiality qualification were accurate in all respects of the date of this
Certificate of Representations and Warranties and are accurate in all respects
as of the Closing Date as if made on the Closing Date and (y) the phrase
“Section 11” as used in Section 16(a)(ii) of this Agreement will be deemed,
without further action, to mean “Section 11 and the Certificate of
Representations and Warranties”. The provisions of this Section 29 shall survive
the Closing and/or a termination of this Agreement. Notwithstanding the
foregoing or anything contained herein to the contrary, (A) no assignment of
this Agreement shall relieve Transferee of its obligations under this Agreement,
(B) in no event shall Transferor be required to deliver the Certificate of
Representations and Warranties to any entity in which SSLI or an Affiliate
thereof owns any direct or indirect interest.

30. Binding Effect. This Agreement is binding upon, and shall inure to the
benefit of, the parties and each of their respective successors and permitted
assigns. The provisions of this Section 30 shall survive the Closing and/or a
termination of this Agreement.

31. Entire Agreement. This Agreement sets forth the entire agreement between the
parties and there are no other terms, obligations, covenants, representations,
statements or conditions, oral or otherwise, of any kind whatsoever. Any
agreement hereafter made shall be ineffective to change, modify, discharge or
effect an abandonment of this Agreement in whole or in part unless such
agreement is in writing and signed by the party against whom enforcement of the
change, modification, discharge or abandonment is sought. The provisions of this
Section 31 shall survive the Closing and/or a termination of this Agreement.

32. Further Assurances. Each of Transferee and Transferor agrees to use
commercially reasonable efforts to satisfy, or cause to be satisfied, the
conditions to the other party's obligation to consummate the Transaction that
are within its reasonable control. After the Closing Date, the parties hereunder
shall execute and deliver each to the other such documents and instruments and
take such further actions as may be reasonably necessary or required to
consummate the Transaction. The provisions of this Section 32 shall survive the
Closing and/or a termination of this Agreement.

33. Paragraph Headings. The headings of the various sections of this Agreement
have been inserted only for the purpose of convenience and are not part of this
Agreement and shall not be deemed in any manner to modify, expand, explain or
restrict any of the provisions of this Agreement. The provisions of this
Section 33 shall survive the Closing and/or a termination of this Agreement.

 

-38-



--------------------------------------------------------------------------------

34. Waiver of Trial by Jury. EACH PARTY HERETO HEREBY AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY JURY AND WAIVES ANY RIGHT TO
TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER
EXIST WITH REGARD TO THIS AGREEMENT, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION
ARISING IN CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY THE PARTIES HERETO AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE. THE PROVISIONS OF THIS SECTION 34 SHALL SURVIVE THE
CLOSING AND/OR A TERMINATION OF THIS AGREEMENT.

35. Litigation Costs. Notwithstanding anything to the contrary contained in this
Agreement (including, without limitation, the terms of Section 5), in the event
of any litigation arising in connection with this Agreement, the substantially
prevailing party shall be entitled to recover from the substantially
non-prevailing party its reasonable legal fees and expenses at trial and all
appellate levels. The provisions of this Section 35 shall survive the Closing
and/or a termination of this Agreement.

36. Currency. Any and all amounts owing by any party hereto pursuant to this
Agreement, shall be paid in lawful currency of the United States of America
(i.e. U.S. Dollars). The provisions of this Section 36 shall survive the Closing
and/or a termination of this Agreement.

37. Press Releases. Transferor and Transferee agree to consult with each other
before issuing any press releases or public statements with respect to this
Agreement or the Transaction and shall endeavor to agree as to the content of
such press releases (which agreement shall not be unreasonably withheld,
conditioned or delayed); provided, however, that nothing herein shall be deemed
to prevent either party, or their respective Affiliates, from issuing any press
release or public statement if such parties shall believe, in the exercise of
its reasonable judgment, that such press release or public statement is required
to be made by applicable law or the regulations of the Securities and Exchange
Commission. The provisions of this Section 37 shall survive the Closing.

38. Tax Matters. In accordance with the terms of the LP Agreement, GP, as Tax
Matters Partner (as defined in the LP Agreement) under the LP Agreement, shall
supervise the Accountant (as defined in the LP Agreement) in its preparation of
the Partnership’s and the Subsidiaries’ tax returns for the period ending on the
Closing Date and shall cause such tax returns to be timely filed. The cost of
filing the tax returns and any taxes owing under the returns described in this
Section shall be paid by the Transferor and Transferee in proportion to their
direct and indirect interests in the Partnership immediately prior to Closing.
Upon GP’s receipt of notice of the amount due from Transferor, GP shall send an
invoice to Transferor and Transferor shall reimburse GP for the amount shown on
the invoice within thirty (30) days after its receipt of the invoice.

39. Exclusivity. Until such time, if any, as this Agreement is terminated
pursuant to its terms, Transferor shall not, and shall cause the Transferor
Related Parties not to, directly or indirectly, solicit, initiate, encourage or
entertain any inquiries or proposals from, discuss or

 

-39-



--------------------------------------------------------------------------------

negotiate with, provide any non-public information to, or consider the merits of
any inquiries or proposals from, any third party (other than CNL) relating to
the sale of the business or assets of the Partnership or any of the Subsidiaries
or the sale of any equity interest in the Partnership or any of the
Subsidiaries.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-40-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.

 

TRANSFEROR:

MASTER MORSUN ACQUISITION LLC,

a Delaware limited liability company

By:

  Commingled Pension Trust Fund (Special Situation Property) of JPMorgan Chase
Bank, N.A.   By:  

JPMorgan Chase Bank, N.A.,

solely in its capacity as Trustee and not individually

    By:  

/s/ Jean M. Anderson

      Name:   Jean M. Anderson       Title:   Managing Director

 

TRANSFEREE: SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation

By:

 

/s/ Edward W. Burnett

    Name:   Edward W. Burnett     Title:   Vice President

[signature pages continue]



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED

(SOLELY WITH RESPECT TO

SECTIONS 6, 10 and 17 HEREOF):

PARTNERSHIP:

MASTER MORSUN, LP,

a Delaware limited partnership

By:

 

Master MorSun GP, LLC,

a Delaware limited liability company,

its general partner

 

By:

 

Sunrise Senior Living Investments, Inc.,

a Virginia corporation, its sole member

   

By:

 

/s/ Edward W. Burnett

     

Name:

 

Edward W. Burnett

     

Title:

 

Vice President

 

GP:

MASTER MORSUN GP, LLC,

a Delaware limited liability company

By:

 

Sunrise Senior Living Investments, Inc.,

a Virginia corporation, its sole member

 

By:

 

/s/ Edward W. Burnett

   

Name:

 

Edward W. Burnett

   

Title:

 

Vice President

[signature pages continue]



--------------------------------------------------------------------------------

AGREED AND ACKNOWLEDGED

(SOLELY WITH RESPECT TO

SECTIONS 20(b) HEREOF):

 

COMMINGLED PENSION TRUST FUND (SPECIAL SITUATION PROPERTY) OF JPMORGAN CHASE
BANK, N.A.

By:

 

JPMorgan Chase Bank, N.A.,

solely in its capacity as Trustee and not individually

  By:  

/s/ Jean M. Anderson

    Name:   Jean M. Anderson     Title:   Managing Director



--------------------------------------------------------------------------------

EXHIBIT A-1

DESCRIPTION OF PROPERTIES

Sunrise of Palo Alto

Real property in the City of Palo Alto, County of Santa Clara, State of
California, described as follows:

ALL OF PARCEL 1, AS SHOWN UPON THAT CERTAIN MAP ENTITLED, “TRACT NO. 7808
PIED-A-TERRE”, WHICH MAP WAS FILED FOR RECORD IN THE OFFICE OF THE RECORDER OF
THE COUNTY OF SANTA CLARA, STATE OF CALIFORNIA, ON NOVEMBER 14, 1985 IN BOOK 551
OF MAPS, AT PAGE 44.

APN: 132-36-087

For informational purposes only: Property Address: 2701 El Camino Real, Palo
Alto, California



--------------------------------------------------------------------------------

EXHIBIT A-2

DESCRIPTION OF PROPERTIES

Sunrise of Lenexa

Parcel 1

BEGINNING AT THE NORTHWEST CORNER OF THE NORTHWEST QUARTER OF SECTION 33,
TOWNSHIP 12, RANGE 24, JOHNSON COUNTY, KANSAS; THENCE SOUTH 0 DEGREES 00' 00"
WEST ALONG THE WEST LINE OF SAID SECTION 33, A DISTANCE OF 300.00 FEET TO A
POINT; THENCE SOUTH 89 DEGREES 37' 39" EAST A DISTANCE OF 430.00 FEET TO A
POINT; THENCE NORTH 0 DEGREES 00' 00" WEST A DISTANCE OF 300.00 FEET TO A POINT
ON THE NORTH LINE OF SAID SECTION 33; THENCE NORTH 89 DEGREES 37' 39" WEST ALONG
THE NORTH LINE OF SAID SECTION 33, A DISTANCE OF 430.00 FEET TO THE PLACE OF
BEGINNING, EXCEPT ANY PART IN STREET OR ROAD, AND EXCEPT THAT ADDITIONAL PUBLIC
ROAD RIGHT-OF-WAY DESCRIBED AS FOLLOWS: BEGINNING AT A POINT THAT IS 50.19 FEET
SOUTH AND 30.00 FEET EAST OF THE NORTHWEST CORNER OF THE NORTHWEST QUARTER OF
SECTION 33, TOWNSHIP 12, RANGE 24 IN JOHNSON COUNTY, KANSAS; THENCE
NORTHEASTERLY TO A POINT THAT IS 30,00 FEET SOUTH AND 50.19 FEET EAST OF SAID
NORTHWEST CORNER OF SECTION 33, A DISTANCE OF 28.19 FEET; THENCE EAST AND
PARALLEL TO THE NORTH LINE OF SAID SECTION 33 A DISTANCE OF 379.81 FEET; THENCE
SOUTH A DISTANCE OF 15.00 FEET; THENCE WEST AND PARALLEL TO THE NORTH LINE OF
SECTION 33 A DISTANCE OF 340.32 FEET; THENCE SOUTHWESTERLY TO A POINT THAT IS 90
FEET SOUTH AND 45.00 FEET EAST OF THE NORTHWEST CORNER OF SAID SECTION 33 A
DISTANCE OF 62.80 FEET; THENCE SOUTH A DISTANCE OF 210.00 FEET; THENCE WEST A
DISTANCE OF 15.00 FEET; THENCE NORTH AND PARALLEL TO THE WEST LINE OF SECTION 33
A DISTANCE OF 249.81 FEET TO THE POINT OF BEGINNING OF SAID EXCEPTION; AND ALSO
EXCEPTING THE EAST 33.00 FEET OF THE ABOVE DESCRIBED PROPERTY, BUT INCLUDING ALL
RIGHTS OF ACCESS AND REVERSION WHICH GRANTORS MAY HAVE TO SAID EAST 33.00 FEET
PURSUANT TO THE TERMS AND CONDITIONS OF THE AGREEMENT FOR DEDICATION OF
RIGHT-OF-WAY FOR THE SAR-KO-PAR PARK ENTERED INTO BETWEEN ROBERT J. ROSE AND
DOROTHY J. ROSE AND THE CITY OF LENEXA, KANSAS, DATED JULY 21, 1983.

The real property described above may also be described as follows:

Part of the Northwest One-Quarter of Section 33, Township 12 South, Range 24
East, in the City of Lenexa, Johnson County, Kansas, of the Sixth Principal
Meridian, being more particularly described as follows:

Commencing at the Northwest corner of the said Northwest One-Quarter of
Section 33, Township 12 South, Range 24 East; thence South 00 degrees 00 minutes
00 seconds West along the West line of the said Northwest One-Quarter a distance
of 90.00 feet to a point; thence South 89 degrees 37 minutes 39 seconds East a
distance of 45.00 feet to a point on the East Right-of-Way line of Lackman Road
as it now exists, said point being the POINT OF BEGINNING; thence North 44
degrees 58 minutes 50 seconds East a distance of 63.21 feet (deeded 62.80 feet)
to a point; thence South 89 degrees 37 minutes 39 seconds East along a line
45.00 feet South of, and parallel to, the North line of the said Northwest
One-Quarter, said line being the South Right-of-Way line of 87th Street Parkway
as it now exists, a distance of 307.32 feet to a point; thence South 00 degrees
00 minutes 00 seconds West a distance of 255.00 feet to a point; thence North 89
degrees 37 minutes 39 seconds West a distance of 352.00 feet to a point on the
East Right-of-Way line of Lackman Road as it now exists; thence North 00 degrees
00 minutes 00 seconds East along the said East Right-of-Way line a distance of
210.00 feet to the POINT OF BEGINNING, and containing 2.0375 acres, more or
less, which includes all rights of access and reversion to a 33.00 wide tract of
land lying directly East of, and adjacent to, the East property line of subject
tract, pursuant to the terms and conditions of the Agreement for Dedication of
Right-of-Way for the Sar-Ko-Par Park entered into between Robert J. Rose and
Dorothy J. Rose and the City of Lenexa, Kansas, dated July 21, 1983.

 

 



--------------------------------------------------------------------------------

Parcel 2

Beneficial rights of access, ingress and egress under Quitclaim Deed dated
July 21, 1983, and recorded as Volume 1898, Page 15 of Official Records, and
also under Agreement for Dedication of Right-of-Way for the Sar-Ko-Par Park,
dated July 21, 1983, as evidenced by Affidavit of Agreement of Right-of-Way,
dated December     , 2004, and recorded as Volume             , Page
             of Official Records

Parcel 3

Beneficial rights in Permanent Lighting Easement by and between the City of
Lenexa, Kansas, as Grantor, and Sunrise Lenexa Senior Living, LLC, a Delaware
limited liability company, as Grantee, dated September 21, 2004, and recorded as
Volume 200412, Page 1750 of Official Records.

Parcel 4

Beneficial rights in Temporary Construction Easement by and between the City of
Lenexa, Kansas, as Grantor, and Sunrise Lenexa Senior Living, LLC, a Delaware
limited liability company, as Grantee dated September 21, 2004, and recorded as
Volume 200412, Page 1751 of Official Records.

 

 



--------------------------------------------------------------------------------

EXHIBIT A-3

DESCRIPTION OF PROPERTIES

Sunrise of Shelby Township

Real property in the unincorporated area of the County of Macomb, State of
Michigan, described as follows:

PARCEL I:

Part of the Northeast 1/4 of Section 36, town 3 north, range 12 east, Shelby
Township, Macomb County, Michigan, being more particularly described as follows:
commencing at the Northeast corner of Section 36, town 3 north, range 12 east;
thence South 01 degrees 57 minutes 02 seconds East 1218.13 feet along the East
line of Section 36, also the centerline of Hayes Road to the point of beginning;
thence South 01 degrees 57 minutes 02 seconds East 190.00 feet along the East
line of Section 36, also the centerline of Hayes Road; thence South 87 degrees
43 minutes 42 seconds West 524.02 feet along the North line of Lakeside
Apartments; thence North 01 degree 54 minutes 52 seconds West 190.00 feet;
thence North 87 degrees 43 minutes 42 seconds East 523.90 feet to the point of
beginning.

APN: 23- 07-36-200-025

PARCEL II:

Together with a non-exclusive easement for parking and vehicular ingress and
egress over the portion of the Easement located on Parcel 1 as described in the
Reciprocal Easement Agreement dated 9-1-04 and recorded on 9-8-04 in Liber
15850, page 341; and also a non-exclusive easement over, and rights to
construct, maintain and repair the driveway within the Easement as set forth in
the Driveway Construction Agreement dated 9-1-04 and recorded on 9-8-04 in Liber
15850, page 332.

APN: 07-36-200-024

 

 

Parcel III:

Together with beneficial easements for ingress and egress for the purposes of
maintaining repairing or replacing the storm sewer or a portion thereof as
granted in that Storm Water Management and Easement Agreement dated September 1,
2004, and recorded 9-8-04 in Liber 15850, page 350.

APN: 07-36-200-024

 

 



--------------------------------------------------------------------------------

EXHIBIT A-4

DESCRIPTION OF PROPERTIES

Sunrise of Golden Valley

Real property in the County of Hennepin, State of Minnesota, described as
follows:

Parcel 1

Lot 1, Block 1, Sunrise of Golden Valley P.U.D. No. 97, according to the plat
recorded as County Recorder No. 8399797, Hennepin County, Minnesota, and as
Registrar of Titles No. 3991343.

(abstract and torrens property, Certificate No. 113109)

For informational purposes only: APN No, 19-029-24-24-0026

Parcel 2

Non-exclusive easements for pedestrian and vehicular ingress and egress as
contained in Reciprocal Easement and Operating Agreement dated November 23,
2004, recorded November 29, 2004, as County Recorder Document No. 8481454 and as
Registrar of Titles Document No. 4046727;

(abstract and torrens property)

Parcel 3

Non-exclusive rights to use including access as described in Parking License
Agreement dated November 23, 2004, recorded November 29, 2004 as County Recorder
Document No. 8481455 and as Registrar of Titles Documents No. 4046728.

(abstract and torrens property)

 

 



--------------------------------------------------------------------------------

EXHIBIT A-5

DESCRIPTION OF PROPERTIES

Sunrise of Minnetonka

Real property in the County of Hennepin, State of Minnesota, described as
follows:

Parcel 1:

Lot 2, Block 1, Minnetonka Business Development, according to the plat recorded
in the office of the County Recorder as Documents no. 7607826, Hennepin County,
Minnesota, and filed as Document No. 3473431 in the office of the Registrar of
Titles of Hennepin County, Minnesota.

(abstract and torrens property, Certificate No. 1082464)

For informational purposes only: APN No. 30-117-22-31-0041

Parcel 2:

Ingress-egress and parking easements as contained in Reciprocal Easement and
Operating Agreement, dated August 19, 2004, filed November 30, 2004 as Document
No. 8481923 in the office of the County Recorder of Hennepin County, Minnesota,
and filed December 3, 2004 as Document No. 4049681 in the office of the
Registrar of Titles of Hennepin County, Minnesota.

(abstract and torrens property)

 

 



--------------------------------------------------------------------------------

EXHIBIT A-6

DESCRIPTION OF PROPERTIES

Sunrise of Dresher

Real property in the County of Montgomery, State of Pennsylvania, described as
follows:

Parcel A (Fee Simple)

ALL THAT CERTAIN tract of land situate in the Township of Upper Dublin, County
of Montgomery, Commonwealth of Pennsylvania bounded and described according to a
Land Development Plan for Sunrise of Dresher, prepared by Woodrow & Associates,
Inc., dated April 8, 2004, last revised April 20, 2005, and recorded in the
Office of Recorder of Deeds in and for Montgomery County, Pennsylvania on
May 13, 2005 in Plan Book 25 at page 12, as follows, to wit:

BEGINNING AT A POINT on the northeasterly ultimate right of way line of
Susquehanna Road, S.R. 2017, being 90 feet wide at this point, said point being
the common property corner between Morsun Dresher Senior Living, LP (Block 9,
Unit 21) and F.W. Triangle (Block 9, Unit 44);

THENCE, from said beginning point and along said northeasterly ultimate right of
way line of Susquehanna Road, S.R, 2017, North 45 degrees 56 minutes 34 seconds
West, a distance of 599.99 feet, to a point, a common property corner of lands
now or formerly of Alexander & Sharon Rankin (Block 9, Unit 46);

THENCE, leaving said northeasterly ultimate right of way line of Susquehanna
Road, S.R. 2017 and along said lands of Rankin, North 45 degrees 19 minutes 59
seconds East, a distance of 259.69 feet, to a point, a common property corner of
this parcel, lands now or formerly of Arbour Hill Assoc., Inc. (Block 9, Unit
43) and lands now or formerly of Robert N. & Barbara F. Senst (Block 9, Unit
32);

THENCE, along said lands of Senst, lands now or formerly of Alan S. & Cathy A.
Lindy (Block 9, Unit 33), the southerly terminus of Golden Circle and lands now
or formerly of Jordan R. Nadell & Amy L. Corson-Nadell (Block 9, Unit 34),
respectively, South 46 degrees 30 minutes 00 seconds East, a distance of 515.54
feet, to a point, a common property corner of this tract and said lands of F. W.
Triangle;

THENCE, along said lands of F. W, Triangle, the three (3) following courses and
distances:

 

1. South 42 degrees 57 minutes 09 seconds West, a distance of 126.55 feet, to a
point;

 

2. South 46 degrees 30 minutes 00 seconds East, a distance of 74.90 feet, to a
point;

 

3. South 43 degrees 30 minutes 00 seconds West, a distance of 138.84 feet, to a
point, said point being the first mentioned point and PLACE OF BEGINNING.

Being the same property described in that certain Deed of Consolidation dated
June 16, 2005, recorded June 16, 2005 in Deed Book 5557 at page 2104, and also
being known as Block 9. Units 5, 21 & 47 of Upper Dublin Township

Parcel B (Easement)

TOGETHER WITH a non-exclusive permanent and perpetual right of way and easement
in Grant of Easement by and among F.W. Triangle, L.P., a Pennsylvania limited
partnership, James Brandenburger, and James Sheridan, and Abington Glen, Inc.,
dated June 1, 2004, recorded in Deed Book 5509 at page 2188, as amended by
Addendum to Grant of Easement dated January 19, 2005, recorded in Deed Book 5542
at page 1633.



--------------------------------------------------------------------------------

Parcel C (Easement)

AND ALSO TOGETHER WITH an easement, originally reserved and described in a Deed
dated June 17, 1999 (“Dresher Court Deed”) executed by the Estate of Isabella J.
Nelson, Deceased (the “Nelson Estate”), as grantor, in favor of Grantor, as
grantee, and recorded on July 19, 1999 in the Office of the Montgomery County
Commissioners Registry in Deed Book 5281, page 1934, being a non-exclusive
twenty-five (25) foot wide utility easement, as described and confirmed in
Easement Agreement by and among Dresher Court Realty, L.P., as Grantor, and
others, dated March 26, 2005, recorded in Deed Book 5549, page 1079.

Parcel D (Easement)

AND ALSO TOGETHER WITH easements for installation and construction of a
retaining wall, and temporary grading, as described in Easement Agreement by and
among FW Triangle, LP., a Pennsylvania limited partnership, James Brandenburger,
and James Sheridan, Abington Glen, Inc., and MorSun Dresher Senior Living, LP,
dated March 7, 2005, recorded in Deed Book 5549, page 1115.

 

 



--------------------------------------------------------------------------------

EXHIBIT A-7

DESCRIPTION OF PROPERTIES

Sunrise of Plano

TRACT I (FEE SIMPLE):

BEING of a tract of land out of the ROBERT BENEFIELD SURVEY, Abstract No. 99 and
the B.M. CRAIG SURVEY, Abstract No. 176, in the City of Plano, Collin County,
Texas, being the same 7.783 acre tract of land described in deed to Sunrise
Plano Senior Living, LLC, recorded in Volume 5694, Page 4018 of the Land Records
of Collin County, Texas, and being more particularly described as follows:

BEGINNING at a 5/8 - inch iron rod found in the south right-of-way line of
Parker Road (100’ ROW) for the northwest corner of said 1.00 acre tract said
iron rod being beginning of a curve to the left with a radius of 665.25 feet, a
central angle of 11 degrees 42 minutes 39 seconds, and a chord bearing and
distance of South 83 degrees 37 minutes 21 seconds East, 135.74 feet;

THENCE with said south right-of-way line, the following courses and distances to
wit:

Southeasterly, with said curve, an arc distance of 135.97 feet to a. 5/8 - inch
iron rod found for corner;

South 89 degrees 31 minutes 13 seconds East, a distance of 645.94 feet to a 5/8
- inch iron rod set with a plastic cap stamped “KHA” (hereinafter called 5/8 -
inch iron rod set) for corner;

THENCE leaving the south right-of-way line of said Parker Road, the following
courses and distances to wit:

South 00 degrees 26 minutes 47 seconds West, a distance of 435.00 feet to a 5/8
- inch iron rod set for corner;

North 89 degrees 31 minutes 13 seconds West, a distance of 775.00 feet to a 5/8
- inch iron rod set for corner in the east line of a tract of land described in
deed to Greenway-Preston & Parker, Ltd., recorded in Collin County Clerk’s File
No. 96-0079810 of the Land Records of Collin County, Texas;

THENCE with said east line, North 00 degrees 16 minutes 49 seconds West, a
distance of 448.99 feet to the POINT OF BEGINNING and containing 7.783 acres of
land.

Bearing system based on the Texas State Plane Coordinate System, North Central
Zone.

Being the same land shown on a plat of survey by Kimley-Horn and Associates,
Inc., certified to by Dana Brown, RPLS #5336, dated 05/10/2004, last revised
12/20/2004 as Project No. 63683001 and being assessed as Tax Parcel Numbers
R-6176-000-0040-1 and R-6176-000-0280-1, which numbers cover other land.



--------------------------------------------------------------------------------

TRACT II (NON-EXCLUSIVE EASEMENT):

Beneficial rights under Waterline Easement Agreement dated 12/10/2004, filed
12/14/2004, as Document No. 2004-0178731, Land Records of Collin County, Texas.

TRACT III (NON-EXCLUSIVE EASEMENT):

 

 

Beneficial rights under Drainage and Floodway Easement shown on that certain
Final Plat Preston Village Phase II dated November 23, 2010 and prepared by
Kimley-Horn & Associates, Inc., which was filed and recorded in the Official
Public Records, Collin County, Texas on May 26, 2011.



--------------------------------------------------------------------------------

EXHIBIT B

CONSIDERATION CALCULATION EXAMPLE

(follows immediately)

LOGO [g226631ex10_3pg054.jpg]

 



--------------------------------------------------------------------------------

LOGO [g226631ex10_3pg055.jpg]

 



--------------------------------------------------------------------------------

LOGO [g226631ex10_3pg056.jpg]

 



--------------------------------------------------------------------------------

LOGO [g226631ex10_3pg057.jpg]

 



--------------------------------------------------------------------------------

EXHIBIT C

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”), dated as of the      day of
            , 2011, is by and among FIRST AMERICAN NATIONAL COMMERCIAL SERVICES
– ORLANDO NCS, having an address at 111 N. Orange Avenue, Suite 1285, Orlando,
Florida 32801 (“Escrowee”), MASTER MORSUN ACQUISITION LLC, a Delaware limited
liability company, having an address c/o J.P. Morgan Asset Management, 270 Park
Avenue, 7th Floor, New York, New York 10017 (“Transferor”), and SUNRISE SENIOR
LIVING INVESTMENTS, INC., a Virginia corporation, having an address c/o Sunrise
Senior Living, Inc. 7900 Westpark Drive, Suite T-900, Mc Lean, Virginia 22102
(“Transferee”).

W I T N E S S E T H

WHEREAS, Transferor and Transferee entered into that certain Agreement Regarding
Transfer of Partnership Interests dated as of [            ], 2011, for the
purchase and sale of an eighty percent (80%) limited partnership interest (the
“Interests”) in Master MorSun, LP, a Delaware limited partnership, as more
particularly described therein (hereinafter referred to as the “Contract”);

WHEREAS, the Contract provides for the terms and conditions applicable to the
sale and purchase of the Interests and the performance of the obligations and
rights of Transferor and Transferee; and

WHEREAS, Transferor and Transferee agree, pursuant to the Contract, that
Escrowee shall hold, in escrow the Deposit (capitalized terms not otherwise
defined herein shall have the respective meanings ascribed thereto in the
Contract) in accordance with the terms and conditions of the Contract and this
Agreement.

NOW, THEREFORE, the parties hereto agree as follows:

1. Appointment of Agent.

(a) Transferee and Transferor hereby appoint Escrowee to act as their escrow
agent on the terms and conditions hereinafter set forth, and Escrowee accepts
such appointment.

(b) Escrowee agrees to hold the Deposit on behalf of the parties to the
Contract, and to apply, disburse and deliver the Deposit as provided in the
Contract and this Agreement. In the event of any conflict between the terms and
conditions of the Contract and the terms or conditions of this Agreement, as to
the obligations of Escrowee, the terms and conditions of this Agreement shall
govern and control.

2. Disposition of the Deposit.

(a) Upon Escrowee’s receipt of an executed form W-9 from Transferee, Escrowee
shall invest the Deposit in an interest bearing account, which rate of interest
need not be maximized. Escrowee shall not commingle the Deposit with any other
funds.



--------------------------------------------------------------------------------

(b) Escrowee shall pay the Deposit to the party entitled to the Deposit within
two (2) business days after (or, if in connection with the Closing of the
Transaction, on the Closing Date) Escrowee’s receipt of (i) a written notice
(which written notice may take the form of a settlement statement) signed by
both parties directing disposition of the Deposit, or (ii) a judgment or order
of a court of competent jurisdiction; it being understood and agreed that if
Escrowee receives a written notice from a party requesting disposition of the
Deposit (with a copy to the other party hereto) and such other party fails to
deliver to Escrowee, within five (5) business days after Escrowee’s receipt of
such request, either (x) confirmation of the disposition of the Deposit or
(y) notice of a good faith dispute and the basis of such dispute, Escrowee shall
pay the Deposit to the requesting party within two (2) business days after
further demand therefor.

(c) Nothing in this Section 2 shall have any effect whatsoever upon Escrowee’s
rights, duties, and obligations under Section 3.

3. Concerning Escrowee.

(a) Escrowee shall be protected in relying upon the accuracy, acting in reliance
upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to Escrowee
without verifying the truth or accuracy of any such notice, demand, certificate,
signature, instrument or other document;

(b) Escrowee shall not be bound in any way by any contract or understanding
between the Transferor and Transferee other than this Agreement and the
Contract, whether or not Escrowee has knowledge thereof or consents thereto
unless such consent is given in writing;

(c) Escrowee’s sole duties and responsibilities shall be to hold and disburse
the Deposit in accordance with this Agreement and the Contract; provided,
however, that Escrowee shall have no responsibility for the clearing or
collection of the check representing the Deposit;

(d) Upon the disbursement of the Deposit in accordance with this Agreement,
Escrowee shall be relieved and released from any liability under this Agreement;

(e) Escrowee may resign at any time upon at least ten (10) Business Days prior
written notice to the Transferor and Transferee hereto. If, prior to the
effective date of such resignation, the Transferor and Transferee hereto shall
have approved, in writing, a successor escrow agent, then upon the resignation
of Escrowee, Escrowee shall deliver the Deposit to such successor escrow agent.
From and after such resignation and the delivery of the Deposit to such
successor escrow agent, Escrowee shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement, all of which duties,
responsibilities and obligations shall be performed by the appointed successor
escrow agent. If for any reason Transferor and Transferee shall not approve a
successor escrow agent within such period, Escrowee may bring any appropriate
action or proceeding for leave to deposit the Deposit with a court of competent
jurisdiction, pending the approval of a successor escrow agent, and upon the
deposit of the Deposit with a court of competent jurisdiction, Escrowee shall be
fully relieved of all of its duties, responsibilities and obligations under this
Agreement;



--------------------------------------------------------------------------------

(f) Transferor and Transferee hereby agree to, jointly and severally, indemnify,
defend and hold harmless Escrowee from and against any liabilities, damages,
losses, costs or expenses incurred by, or claims or charges made against,
Escrowee (including reasonable attorneys’ fees and disbursements) by reason of
Escrowee performing its obligations pursuant to, and in accordance with, the
terms of this Agreement, but in no event shall Escrowee be indemnified for its
gross negligence, willful misconduct or breach of the terms of this Agreement;

(g) In the event that a dispute shall arise in connection with this Agreement or
the Contract, or as to the rights of Transferor and Transferee in and to, or the
disposition of, the Deposit, Escrowee shall have the right to (i) hold and
retain all or any part of the Deposit until such dispute is settled or finally
determined by litigation, arbitration or otherwise, or (ii) deposit the Deposit
in an appropriate court of law, following which Escrowee shall thereby and
thereafter be relieved and released from any liability or obligation under this
Agreement, or (iii) institute an action in interpleader or other similar action
permitted by stakeholders in the State of New York, or (iv) interplead
Transferor or Transferee in any action or proceeding which may be brought to
determine the rights of Transferor and Transferee to all or any part of the
Deposit; and

(h) Escrowee shall not have any liability or obligation for loss of all or any
portion of the Deposit by reason of the insolvency or failure of the institution
of depository with whom the escrow account is maintained.

4. Termination.

This Agreement shall automatically terminate upon the delivery or disbursement
by Escrowee of the Deposit in accordance with the terms of the Contract and
terms of this Agreement.

5. Notices.

Any notice or other communication delivered pursuant to this Section may be
mailed by United States certified mail, return receipt requested, postage
prepaid, deposited in a United States Post Office or a depository for the
receipt of mail regularly maintained by the United States Post Office. Such
notices, demands, consents and reports may also be delivered (i) by hand or
reputable courier service which maintains evidence of receipt or (ii) by
facsimile with a confirmation copy delivered within two (2) Business Days
thereafter by hand or reputable courier service which maintains evidence of
receipt. Any notices, demands, consents or other communications shall be deemed
given and effective upon acceptance or rejection of delivery by the intended
recipient. Notwithstanding the foregoing, no notice or other communication shall
be deemed ineffective because of refusal of delivery to the address specified
for the giving of such notice in accordance herewith.

To Transferor:

Master MorSun Acquisition LLC

c/o J.P. Morgan Asset Management

270 Park Avenue, 7th Floor

New York, New York 10017



--------------------------------------------------------------------------------

Attention: Hilary G. Bullard

Facsimile: (212) 648-2262

With a copy to:

Stroock & Stroock & Lavan LLP

2029 Century Park East, 18th Floor

Los Angeles, California 90067

Attention: Chauncey M. Swalwell, Esq.

Facsimile: (310) 407-6445

To Transferee:

Sunrise Senior Living Investments, Inc.

c/o Sunrise Senior Living, Inc.

7902 Westpark Drive

Mc Lean, Virginia 22102-4202

Attention: Edward Burnett

Facsimile: (703) 744-1645

With copies to:

Sunrise Senior Living Investments, Inc.

c/o Sunrise Senior Living, Inc.

7902 Westpark Drive

Mc Lean, Virginia 22102-4202

Attention: General Counsel

Facsimile: (703) 744-1712

and:

Arent Fox LLP

1050 Connecticut Avenue, NW

Washington, DC 20036-5339

Attention: Kimberly A. Wachen

Facsimile: (202) 857-6395

To Escrowee:

First American National Commercial Services – Orlando NCS

111 N. Orange Avenue, Suite 1285,

Orlando, Florida 32801

Attention: Michael J. Moore, Esq

Facsimile: (888) 216-9921



--------------------------------------------------------------------------------

6. Governing Law/Waiver of Trial by Jury.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY
WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF SUCH
STATE. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.

7. Successors.

This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto; provided, however, that
except as expressly provided herein as to the Escrowee, this Agreement may not
be assigned by any party without the prior written consent of the other parties
and provided, further, that upon the assignment of the Contract to a Permitted
Assignee or another third-party consented to in writing by Transferor in
accordance with and subject to the provisions of Section 29 of the Contract,
this Agreement may be assigned by Transferee, without requiring the consent of
any other party, to such Permitted Assignee or third-party.

8. Entire Agreement.

This Agreement, together with the Contract, contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.

9. Amendments.

Except as expressly provided in this Agreement, no amendment, modification,
termination, cancellation, rescission or supersession to this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto.

10. Counterparts and/or Facsimile Signatures.

This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which, taken together, shall constitute
but one and the same instrument. This Agreement may be executed by facsimile or
portable document format or other means of electronic delivery, which shall be
deemed an original for all purposes.

11. Severability.

If any provision of the Agreement or the application of any such provision to
any person or circumstance shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof.



--------------------------------------------------------------------------------

12. Submission to Jurisdiction.

With respect to any claim or action arising out of in connection with this
Agreement, the parties hereto, to the extent permitted by applicable law,
(a) irrevocably submit to the nonexclusive jurisdiction of the courts of the
State of New York and the United States District Court located in the Borough of
Manhattan in New York, New York, and appellate courts from any thereof,
(b) irrevocably waive any objection which any of them may have at any time to
the laying of venue in any suit, action or proceeding arising out of or in any
way connected with this Agreement brought in any such court, and (c) irrevocably
waive any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date and year first above written.

 

FIRST AMERICAN NATIONAL COMMERCIAL SERVICES – ORLANDO NCS

By:

 

 

 

Name:

 

Title:

 

MASTER MORSUN ACQUISITION LLC,

a Delaware limited liability company

By:

 

Commingled Pension Trust Fund (Special

Situation Property) of JPMorgan Chase Bank, N.A.

 

By:

  JPMorgan Chase Bank, N.A., solely in its capacity as Trustee and not
individually    

By:

 

 

     

Name:

     

Title:

SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation

By:

 

 

    Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made as of the
     day of             , 2011, by and between MASTER MORSUN ACQUISITION LLC, a
Delaware limited liability company (“Assignor”) and
                                , a
                                (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor owns an 80% limited partnership interest (the “Partnership
Interest”) in Master MorSun, LP, a Delaware limited partnership (the
“Partnership”), in accordance with and pursuant to the terms of that certain
Limited Partnership Agreement of Master MorSun, LP, dated as of December 23,
2004 (the “LP Agreement”);

WHEREAS, pursuant to that certain Agreement Regarding Transfer of Company
Interests dated as of             , 2011 (the “Contract”), between Assignor and
[Assignee], Assignor has agreed to sell and assign to Assignee, and Assignee has
agreed to purchase and assume as set forth in the Contract, all of Assignor’s
right, title and interest in and to the Partnership Interest. All capitalized
terms used but not defined herein shall have the meaning set forth in the
Contract;

NOW, THEREFORE, for valuable consideration in hand paid, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Assignor hereby assigns, conveys, transfers and sets over unto Assignee,
without recourse, representation or warranty except as set forth in the
Contract, all right, title and interest of Assignor in and to the Partnership
Interest, together with all proceeds therefrom and any claims or other rights
relating thereto or arising therefrom, subject to the distribution provided for
in Section 17(c) of the Contract.

2. Assignee hereby accepts such assignment and agrees with Assignor that,
effective as of the date hereof, Assignee will assume and pay or otherwise
perform all liabilities and obligations first accruing from and after the date
hereof pursuant to the LP Agreement in respect of the ownership of the
Partnership Interest.

3. This Agreement is executed by, and shall be binding upon and inure to the
benefit of, the parties hereto and each of their respective successors and
assigns. None of the provisions of this Agreement shall be for the benefit of or
enforceable by any other person.

4. This Agreement may be executed in any number of counterparts, and each such
counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument. The individuals
signing this Agreement on behalf of the parties hereto represent and warrant
that they are duly authorized to do so.

5. This Agreement shall be construed in accordance with and governed by the
internal laws of the State of New York (without regard to principles of
conflicts of laws).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
as of the day first written above.

 

ASSIGNOR:

MASTER MORSUN ACQUISITION LLC,

a Delaware limited liability company

By:   Commingled Pension Trust Fund (Special Situation Property) of JPMorgan
Chase Bank, N.A.   By:  

JPMorgan Chase Bank, N.A.,

solely in its capacity as Trustee and not individually

    By:  

 

      Name:         Title:  

ASSIGNEE:

[                                                                 ],

a [                                                 ]

By:

 

 

    Name:     Title:  



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF RELEASE

RELEASE, COVENANT NOT TO SUE OR

FILE AND JUDGMENT REDUCTION

(OWNCO)

THIS RELEASE, COVENANT NOT TO SUE OR FILE AND JUDGMENT REDUCTION (this
“Release”), dated as of             , 2011, is made by and among JPMORGAN CHASE
BANK, N.A., as Trustee under Amended and Restated Declaration of Trust, dated
November 13, 2001, as amended, for its Commingled Pension Trust Fund (Special
Situation Property) (“JPMorgan”), and MASTER MORSUN ACQUISITION LLC, a Delaware
limited liability company (“Acquisition”, and together with JPMorgan,
collectively, the “Acquisition Parties”), on one hand, and MASTER MORSUN, LP, a
Delaware limited partnership (the “Partnership”), SUNRISE SENIOR LIVING, INC., a
Delaware corporation (“SSLI”), SUNRISE SENIOR LIVING INVESTMENTS, INC., a
Virginia corporation (“SSLII”), MASTER MORSUN GP, LLC, a Delaware limited
liability company (“GP”), and SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia
corporation (“Manager”), [IF THE CONTRACT IS ASSIGNED TO CNL, AN ENTITY DIRECTLY
OR INDIRECTLY WHOLLY OWNED BY AND CONTROLLED BY CNL OR A JOINT VENTURE BETWEEN
CNL AND SUNRISE - CNL PROPERTIES TRUST, INC., a [            ] corporation
(“CNL”), and [PERMITTED ASSIGNEE, a             ] (“[Permitted Assignee]”,] and
together with the Partnership, SSLI, SSLII, GP, Manager and CNL, collectively,
the “Sunrise Parties”), on the other hand.

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT, for good and
valuable consideration the receipt and sufficiency of which being hereby
acknowledged by each party, each party hereby covenants and agrees as follows:

1. Release. (a) Each Acquisition Party does hereby release, acquit and forever
discharge the Sunrise Parties and each of their respective attorneys,
representatives, agents, direct and indirect parent companies, subsidiaries,
affiliates, shareholders, officers, directors, principals, partners (general and
limited), members, employees, joint venturers, heirs, executors, administrators
and assigns (collectively, the “Sunrise Constituents”), from any and all claims,
rights, actions, causes of action, suits, debts, dues, sums of money, accounts,
reckonings, bonds, bills, specialties, covenants, contracts, controversies,
agreements, promises, variances, trespasses, damages, judgments, extents,
executions, claims, counterclaims, crossclaims, offsets, defenses, affirmative
defenses, demurrers, and demands whatsoever, whether known or unknown, direct or
derivative, contingent or absolute, suspected or unsuspected, disclosed or
undisclosed, hidden or concealed, whether on behalf of the Acquisition Parties
or any other party not a signatory hereto, in law, admiralty or equity (all of
the foregoing, collectively, the “Claims”), which against each Sunrise Party
and/or the Sunrise Constituents, or any of them, that either Acquisition Party
and/or their respective attorneys, representatives, agents, direct and indirect
parent companies, subsidiaries, affiliates, shareholders, officers, directors,
principals, partners (general and limited), members, employees, joint venturers,
heirs, executors, administrators and assigns (collectively, the “Acquisition
Constituents”), ever jointly or



--------------------------------------------------------------------------------

individually had or now have for, upon, or by reason of any matter, cause or
thing from the beginning of time to the date of this Release which could have
been or may be asserted by, or on behalf of or for the benefit of the
Acquisition Parties and/or the Acquisition Constituents, or any of them, in or
in connection with or arising out of or relating to or as a direct or indirect
consequence of, in whole or in part, as applicable: (i) the Partnership; the
respective parties’ obligations under that certain Limited Partnership Agreement
of Master MorSun, LP dated as of December 23, 2004; the Partnership’s ownership,
development, marketing or sale of the Partnership’s property (the “Property”);
the conduct of the Partnership’s business; and/or any other actions and
obligations with respect to the Partnership and the parties hereto, and
(ii) Manager and the Manager’s obligations under those certain management
agreements, owner agreements and tenant pooling agreement listed on Schedule A
attached hereto (the foregoing, collectively, the “Released Matters”); provided,
however, the Released Matters shall not apply with respect to the following (the
“Excluded Matters”): (A) the fraud, gross negligence or willful misconduct of
any Sunrise Constituent or Acquisition Constituent, (B) any third party claims,
or (C) any claims arising from or related to, directly or indirectly, (x) that
certain Agreement Regarding Transfer of Partnership Interests (OwnCo), dated as
of the date hereof, by and between Acquisition and SSLII, and/or (y) that
certain Agreement Regarding Transfer of Membership Interests (LeaseCo), dated as
of the date hereof, by and between Broadway Mall Properties, Inc. and SSLII.

(b) Each Sunrise Party does hereby release, acquit and forever discharge the
Acquisition Parties and the Acquisition Constituents from any and all Claims,
which against each Acquisition Party and/or the Acquisition Constituents, or any
of them, that either the Sunrise Parties and/or the Sunrise Constituents ever
jointly or individually had or now have for, upon, or by reason of any matter,
cause or thing from the beginning of time to the date of this Release which
could have been or may be asserted by, or on behalf of or for the benefit of the
Sunrise Parties and/or the Sunrise Constituents, or any of them, in or in
connection with or arising out of or relating to or as a direct or indirect
consequence of, in whole or in part, as applicable, any and all of the Released
Matters; provided, however, the foregoing shall not apply with respect to the
Excluded Matters.

2. Covenant Not To Sue or File. (a) Each Acquisition Party covenants not to and
never shall permit the Acquisition Constituents to make, file, institute,
prosecute, or continue, directly or indirectly, any Claim with respect to any
Released Matter, or commence, cause, or permit to be prosecuted any action in
law or equity or otherwise, in or before any court, administrative agency,
arbitral panel or other tribunal wherever situated, against any Sunrise Party
and/or the Sunrise Constituents, or any of the them, on account of the Released
Matters (each, a “Proceeding”). In the event that any Proceeding with respect to
any Released Matter is initiated or continued by an Acquisition Party and/or the
Acquisition Constituents, or any of them, against any Sunrise Party and/or the
Sunrise Constituents, or any of them, asserting a Claim with respect to any
Released Matter, such Sunrise Party and the Sunrise Constituents, as applicable,
shall be entitled to recover from such Acquisition Parties and/or the
Acquisition Constituents, as applicable, attorneys’ fees and disbursements
incurred as a result of any and all such Proceeding(s). Nothing contained in
this Section shall apply to any Excluded Matters.

 

-2-



--------------------------------------------------------------------------------

(b) Each Sunrise Party covenants not to and never shall permit the Sunrise
Constituents to make, file, institute, prosecute, or continue, directly or
indirectly, any Claim with respect to any Released Matter, or commence, cause,
or permit to be prosecuted any Proceeding. In the event that any Proceeding with
respect to any Released Matter is initiated or continued by a Sunrise Party
and/or the Sunrise Constituents, or any of them, against any Acquisition Party
and/or the Acquisition Constituents, or any of them, asserting a Claim with
respect to any Released Matter, such Acquisition Party and the Acquisition
Constituents, as applicable, shall be entitled to recover from such Sunrise
Parties and/or the Sunrise Constituents, as applicable, attorneys’ fees and
disbursements incurred as a result of any and all such Proceeding(s). Nothing
contained in this Section shall apply to any Excluded Matters.

3. Covenant as a Defense to Any Action. (a) This Release may be asserted as a
complete defense to any Claim with respect to any Released Matter that may be
brought, instituted, or taken, directly or indirectly, by any Sunrise Party
and/or the Sunrise Constituents, or any of them, or on their behalf against any
Acquisition Party and/or the Acquisition Constituents, or any of them.

(b) This Release may be asserted as a complete defense to any Claim with respect
to any Released Matter that may be brought, instituted, or taken, directly or
indirectly, by any Acquisition Party and/or the Acquisition Constituents, or any
of them, or on their behalf against any Sunrise Party and/or the Sunrise
Constituents, or any of them.

4. Judgment Reduction. (a) If after the date hereof any Claim with respect to
any Released Matter by, on behalf of, or for the benefit of, any Acquisition
Party and/or the Acquisition Party Constituents, or any of them, against any
person or entity other than any Sunrise Party or the Sunrise Constituents, or
any of them (a “Third Party”), in any way gives rise to a Claim with respect to
any Released Matter (a “Claim Over”) by a Third Party against a Sunrise Party
and/or the Sunrise Constituents, or any of them, asserting that a Sunrise Party
and/or the Sunrise Constituents, or any of them, is or may be liable to any such
Third Party (whether by way of indemnification, contribution or otherwise), such
Acquisition Party shall and shall cause the Acquisition Constituents to reduce
or credit against any judgment or settlement obtained thereby against any such
Third Party the full amount of any judgment or settlement obtained by any such
Third Party against a Sunrise Party and/or the Sunrise Constituents, or any of
them, as applicable, as a result of such Claim Over, and shall, as an essential
element of any settlement with any such Third Party, obtain from any such Third
Party for the benefit of such Sunrise Party and/or the Sunrise Constituents, or
any of them, as applicable, a satisfaction in full of any such Third Party’s
Claim Over against such Sunrise Party and/or the Sunrise Constituents, or any of
them, as applicable.

(b) If after the date hereof any Claim with respect to any Released Matter by,
on behalf of, or for the benefit of any Sunrise Party and/or the Sunrise
Constituents, or any of them, against any Third Party in any way gives rise to a
Claim Over by a Third Party against an Acquisition Party and/or the Acquisition
Constituents, or any of them, asserting that an Acquisition Party and/or the
Acquisition Constituents, or any of them, is or may be liable to any such Third
Party (whether by way of indemnification, contribution or otherwise), such
Sunrise Party shall and shall cause the Sunrise Constituents to reduce or credit
against any judgment or

 

-3-



--------------------------------------------------------------------------------

settlement obtained thereby against any such Third Party the full amount of any
judgment or settlement obtained by any such Third Party against an Acquisition
Party and/or the Acquisition Constituents, or any of them, as applicable, as a
result of such Claim Over, and shall, as an essential element of any settlement
with any such Third Party, obtain from any such Third Party for the benefit of
such Acquisition Party and/or the Acquisition Constituents, or any of them, as
applicable, a satisfaction in full of any such Third Party’s Claim Over against
such Acquisition Party and/or the Acquisition Constituents, or any of them, as
applicable.

5. Remedies for Violation. (a) If an Acquisition Party and/or the Acquisition
Constituents, or any of them, violates Section 2(a) hereof and recover from a
Sunrise Party and/or the Sunrise Constituents, or any of them, any damages or
other relief, such Acquisition Party hereby assigns and transfers any and all
such sums recovered and all rights thereto to such Sunrise Party, and hereby
substitutes such Sunrise Party in place of such Acquisition Party for any
adjudicated Claims with respect to any Released Matter that such Acquisition
Party and/or the Acquisition Constituents, or any of them, as applicable, may
ever assert and on which such Acquisition Party and/or the Acquisition
Constituents, or any of them, might ever obtain a judgment in violation of
Section 2(a) hereof. Each Sunrise Party and/or the Sunrise Constituents, as
applicable, shall be entitled to seek injunctive or other equitable relief to
enforce this Release without establishing irreparability of injury or inadequacy
of any remedy at law, such irreparability or inadequacy being conclusively
presumed in the event of a violation of this Release.

(b) If a Sunrise Party and/or the Sunrise Constituents, or any of them, violates
Section 2(b) hereof and recover from an Acquisition Party and/or the Acquisition
Constituents, or any of them, any damages or other relief, such Sunrise Party
hereby assigns and transfers any and all such sums recovered and all rights
thereto to such Acquisition Party, and hereby substitutes such Acquisition Party
in place of such Sunrise Party for any adjudicated Claims with respect to any
Released Matter that such Sunrise Party and/or the Sunrise Constituents, or any
of them, as applicable, may ever assert and on which such Sunrise Party and/or
the Sunrise Constituents, or any of them, might ever obtain a judgment in
violation of Section 2(b) hereof. Each Acquisition Party and/or the Acquisition
Constituents, as applicable, shall be entitled to seek injunctive or other
equitable relief to enforce this Release without establishing irreparability of
injury or inadequacy of any remedy at law, such irreparability or inadequacy
being conclusively presumed in the event of a violation of this Release.

6. Ownership of Claims Released. (a) No Acquisition Party nor any Acquisition
Constituent has voluntarily or involuntarily, in whole or in part, sold,
assigned, transferred, encumbered, pledged or hypothecated any Claim with
respect to any Released Matter, or purported to do any of the foregoing, in a
manner which materially adversely affects the benefits intended to be conferred
upon each Sunrise Party and the Sunrise Constituents hereby, and each
Acquisition Party has the sole, complete and entirely unencumbered right, title
and interest in and to the Claims with respect to any Released Matter released
hereunder, and full right and authority to grant the releases given and the
covenants and agreements made herein.

(b) No Sunrise Party nor any Sunrise Constituent has voluntarily or
involuntarily, in whole or in part, sold, assigned, transferred, encumbered,
pledged or hypothecated any Claim

 

-4-



--------------------------------------------------------------------------------

with respect to any Released Matter, or purported to do any of the foregoing, in
a manner which materially adversely affects the benefits intended to be
conferred upon each Acquisition Party and the Acquisition Constituents hereby,
and each Sunrise Party has the sole, complete and entirely unencumbered right,
title and interest in and to the Claims with respect to any Released Matter
released hereunder, and full right and authority to grant the releases given and
the covenants and agreements made herein.

7. Indemnification. (a) Each Acquisition Party indemnifies and holds harmless
each Sunrise Party and the Sunrise Constituents from and against any and all
liability, judgment, expenses, losses or damages (including, without limitation,
costs and attorneys’ fees and disbursements) incurred in connection with any
Claim with respect to any Released Matter brought by an Acquisition Party and/or
the Acquisition Constituents, or any of them, or by any other person or entity
under any assignment or other transfer of any kind or title derivative from such
Acquisition Party with respect to any of the matters of which such Acquisition
Party has hereby released and discharged each Sunrise Party and the Sunrise
Constituents, or arising out of any breach of the representations and warranties
made herein by such Acquisition Party. This indemnity obligation shall be
satisfied promptly upon written notice by a Sunrise Party and/or the Sunrise
Constituents, or any of them, to such Acquisition Party, requesting indemnity or
to be held harmless in accordance herewith.

(b) Each Sunrise Party indemnifies and holds harmless each Acquisition Party and
the Acquisition Constituents from and against any and all liability, judgment,
expenses, losses or damages (including, without limitation, costs and attorneys’
fees and disbursements) incurred in connection with any Claim with respect to
any Released Matter brought by a Sunrise Party and/or the Sunrise Constituents,
or any of them, or by any other person or entity under any assignment or other
transfer of any kind or title derivative from such Sunrise Party with respect to
any of the matters of which such Sunrise Party has hereby released and
discharged each Acquisition Party and the Acquisition Constituents, or arising
out of any breach of the representations and warranties made herein by such
Sunrise Party. This indemnity obligation shall be satisfied promptly upon
written notice by an Acquisition Party and/or the Acquisition Constituents, or
any of them, to such Sunrise Party, requesting indemnity or to be held harmless
in accordance herewith.

8. Governing Law. This Release (a) has been negotiated, executed and delivered
in the State of New York and (b) shall be governed by and interpreted in
accordance with the laws of the State of New York from time to time in effect,
without giving effect to the State of New York’s principles of conflicts of law,
except that it is the intent and purpose of the parties hereto that the
provisions of Section 5-401 of the General Obligations Law of the State of New
York shall apply to this Release.

9. Waiver of Jury Trial. EACH PARTY HERETO KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS RELEASE, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN), OR ACTIONS OF ANY PARTY HERETO RELATING TO THE
SUBJECT MATTER HEREOF.

 

-5-



--------------------------------------------------------------------------------

10. Jurisdiction, Venue, Service of Process. ANY LEGAL ACTION OR PROCEEDING WITH
RESPECT TO THIS RELEASE SHALL BE BROUGHT, AT ANY PARTY’S OPTION, IN THE COURTS
OF THE STATE OF NEW YORK, NEW YORK COUNTY OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK. EACH PARTY HERETO HEREBY ACCEPTS FOR ITSELF
AND ON BEHALF OF ITS RESPECTIVE AFFILIATES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET
FORTH ABOVE. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS
OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS RELEASE BROUGHT IN THE
COURTS REFERRED TO ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVE AND AGREE NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN
ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING CONTAINED
HEREIN SHALL AFFECT THE RIGHT OF A PARTY TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

11. Attorneys’ Fees. In the event that subsequent to the execution of this
instrument a dispute should arise between a Sunrise Party and/or the Sunrise
Constituents, or any of them, on the one hand, and an Acquisition Party and/or
the Acquisition Constituents, or any of them, on the other hand, with respect to
the interpretation and/or enforcement of this Release, the prevailing party
shall be entitled to recover their reasonable attorneys’ fees and expenses in
any ensuing litigation.

12. Authority. Each party hereby warrants that it has all necessary power and
authority to execute this instrument, and to perform each of the obligations
hereunder, and has obtained all consents necessary thereto.

13. Gender and Number. Wherever the context so requires, references herein to
the neuter gender shall include the masculine and/or feminine gender, and the
singular shall include the plural.

14. Waivers; Extensions. No waiver of any breach of any agreement or provision
herein contained shall be deemed a waiver of any preceding or succeeding breach
thereof or of any other agreement or provision herein contained. No extension of
time for performance of any obligations or acts shall be deemed an extension of
the time for performance of any other obligations or acts.

 

-6-



--------------------------------------------------------------------------------

15. Confidentiality and Non-Disparagement.

(a) The parties hereto agree that they shall keep in strict confidence this
Release and the terms hereof.

(b) The preceding notwithstanding, this Release and the terms hereof may be
disclosed by any party: (i) as may be necessary for either party to disclose it
to his accountants, lawyers (who also shall be bound by this confidentiality
provision) and the Internal Revenue Service; (ii) in response to any bank
inquiry; (iii) in response to a court order or valid subpoena; (iv) to future
employers or other third parties directly legally affected by such, upon request
or legal obligation to disclose; (v) if necessary to establish a breach of this
Release; and (vi) in connection with any transaction requiring any of the
parties to disclose the terms of this Release, provided that such disclosure
shall be subject to a confidentiality agreement limiting any further disclosure
for reasons unrelated to such transaction.

(c) Each party agrees that each shall not disparage, directly or indirectly,
orally or in writing, any other party. The preceding notwithstanding, acts taken
in accordance with section (b)(i)-(v) above shall not be considered breach of
this section.

16. Entire Agreement. This Release embodies the entire agreement and
understanding between the parties hereto relating to the subject matter hereof
and may not be amended, waived or discharged except by an instrument in writing
executed by the party against whom enforcement of such amendment, waiver or
discharge is sought.

17. Captions. The captions in this Release are for convenience only and are not
to be deemed part of this Release.

18. No Obligations to Third Parties. Except as otherwise expressly provided
herein, the execution and delivery of this Release shall not be deemed to confer
any rights upon, nor obligate any of the parties hereto, to any individual or
entity.

19. Drafting Acknowledgement. By executing this Release, the parties agree that
any construction of the intent of the parties, or language hereof, to be made by
a court of law shall be neutral, and that no ambiguity as to any of the terms or
provisions of this Release shall be construed against any of the parties.

20. Facts May Be Different. The parties acknowledge and agree that any and all
of the facts and circumstances relevant to the releases contained herein, and to
this Release, may be other than, or different from, the facts or beliefs now
known or believed by them, and that, nevertheless, the releases, promises, and
covenants made herein shall be binding, effective, and enforceable against them.

21. Amendment to this Release. The terms of this Release may not be modified or
amended except by an instrument in writing executed by each party hereto.

 

-7-



--------------------------------------------------------------------------------

22. Partial Invalidity. If any portion of this Release shall be adjudged by a
court to be void, or unenforceable, such portion shall be deemed severed from
this Release and shall in no way effect the validity or enforceability of the
remaining portions of this Release.

23. Counterparts. This Release may be executed in any number of counterparts,
each of which shall constitute an original, and all of which, when taken
together, shall constitute but one instrument.

24. ERISA. The assets of JPMorgan are deemed to be plan assets (“Plan Assets”)
under the Department of Labor Regulation § 2510.3-101, as modified in
application by Section 3(42) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). This release shall be subject to any and all
restrictions and limitations as required under ERISA.

[SIGNATURE PAGES FOLLOW]

 

-8-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has executed this Release as of the date first
written above.

 

MASTER MORSUN ACQUISITION LLC,

a Delaware limited liability company

By:

  Commingled Pension Trust Fund (Special Situation Property) of JPMorgan Chase
Bank, N.A.   By:  

JPMorgan Chase Bank, N.A.,

solely in its capacity as Trustee and not individually

    By:  

 

     

Name:

Title:

 

 

COMMINGLED PENSION TRUST FUND

(SPECIAL SITUATION PROPERTY) OF

JPMORGAN CHASE BANK, N.A.

By:

 

JPMorgan Chase Bank, N.A.,

solely in its capacity as Trustee and not individually

  By:  

 

     

Name:

Title:

 

[signature pages continue]



--------------------------------------------------------------------------------

MASTER MORSUN, LP,

a Delaware limited partnership

By:

 

Master MorSun GP, LLC,

a Delaware limited liability company,

its general partner

 

By:

 

Sunrise Senior Living Investments, Inc.,

a Virginia corporation, its sole member

   

By:

 

 

     

Name:

     

Title:

 

MASTER MORSUN GP, LLC,

a Delaware limited liability company

By:

 

Sunrise Senior Living Investments, Inc.,

a Virginia corporation, its sole member

 

By:

 

 

     

Name:

     

Title:

 

 

SUNRISE SENIOR LIVING INVESTMENTS, INC., a Virginia corporation

By:

 

 

   

Name:

     

Title:

   

[signature pages continue]



--------------------------------------------------------------------------------

SUNRISE SENIOR LIVING, INC.,

a Delaware corporation

By:

 

 

 

Name:

   

Title:

  SUNRISE SENIOR LIVING MANAGEMENT, INC., a Virginia corporation

By:

 

 

 

Name:

   

Title:

 

 

[CNL PROPERTIES TRUST, INC.,]

a [                    ] corporation

By:

 

 

 

Name:

 

Title:

 

[PERMITTED ASSIGNEE],

a [                                                     ]

By:

 

 

 

Name:

 

Title:



--------------------------------------------------------------------------------

SCHEDULE A

 

1. Management Agreement (4Q 2004 Transaction – Sunrise of Palo Alto), dated
January 28, 2005, by and between Manager and Tenant.

 

2. Management Agreement (4Q 2004 Transaction – Sunrise of Lenexa), dated
December 23, 2004, by and between Manager and Tenant.

 

3. Management Agreement (4Q 2004 Transaction – Sunrise of Shelby), dated
December 23, 2004, by and between Manager and Tenant.

 

4. Management Agreement (4Q 2004 Transaction – Sunrise of Golden Valley), dated
December 23, 2004, by and between Manager and Tenant.

 

5. Management Agreement (4Q 2004 Transaction – Sunrise of Minnetonka), dated
December 23, 2004, by and between Property Manager and Tenant.

 

6. Management Agreement (4Q 2004 Transaction – Sunrise of Plano), dated
December 23, 2004, by and between Property Manager and Tenant.

 

7. Management Agreement (4Q 2004 Transaction – Sunrise of Dresher), dated
June 22, 2005, by and between Manager and Tenant.

 

8. Owner Agreement, dated January 28, 2005, by and between Palo Alto Owner and
Manager.

 

9. Owner Agreement, dated December 23, 2004, by and between Lenexa Owner and
Manager.

 

10. Owner Agreement, dated December 23, 2004, by and between Shelby Owner and
Manager.

 

11. Owner Agreement, dated December 23, 2004, by and between Golden Valley Owner
and Tenant.

 

12. Owner Agreement, dated December 23, 2004, by and between Minnetonka Owner
and Tenant.

 

13. Owner Agreement, dated December 23, 2004, by and between Plano Owner and
Tenant.

 

14. Owner Agreement, dated December 23, 2004, by and between Dresher Owner and
Tenant.

 

15. Tenant Pooling Agreement, dated December 23, 2004, by and between Tenant and
Manager.



--------------------------------------------------------------------------------

EXHIBIT F

CERTIFICATE OF REPRESENTATIONS AND WARRANTIES

MASTER MORSUN ACQUISITION LLC, a Delaware limited liability company
(“Transferor”) represents and warrants to [                                ]
(“Transferee”) (such representations and warranties being made in addition to
and not in replacement of the representations and warranties set forth in the
Agreement Regarding Transfer of Partnership Interests, dated as of             ,
2011, by and between Transferor and Sunrise Senior Living Investments, Inc.
(“Original Transferee”), as assigned by Original Transferee to Transferee
pursuant to the Assignment of Agreement Regarding Transfer of Partnership
Interests, dated as of             , 2011 (the “Agreement”)), as of
            , 2011, as follows:

For purposes of this Certificate of Representations and Warranties, capitalized
terms not otherwise defined herein shall have the respective meanings given such
terms in the Agreement.

 

1. To Transferor’s Knowledge, the Partnership and each Subsidiary is a
corporation, limited partnership or limited liability company (as applicable)
duly organized or formed, validly existing, and in good standing under the laws
of the jurisdiction of its organization or formation, with full corporate,
partnership or limited liability company power and authority to conduct its
business as it is now being conducted and to own or use the properties and
assets that it purports to own or use.

 

2. To Transferor’s Knowledge, the Partnership and each Subsidiary is duly
qualified to do business and is in good standing in every domestic or foreign
jurisdiction in which its ownership of property or its conduct of businesses as
now conducted requires it to qualify. To Transferor’s Knowledge, each
jurisdiction in which the Partnership or any Subsidiary is qualified to do
business is listed on Schedule 1 attached hereto and made a part hereof.

 

3. To Transferor’s Knowledge, complete and accurate copies of the organizational
documents of the Partnership and each Subsidiary have been delivered to
Transferee.

 

4. Neither the execution and delivery of this Agreement by Transferor nor the
consummation or performance of the transactions contemplated hereby by
Transferor will, directly or indirectly (with or without notice or lapse of
time): (i) contravene, conflict with, or result in a violation of any provision
of the organizational documents of Transferor, or to Transferor’s Knowledge, the
Partnership or any Subsidiary or (ii) to Transferor’s Knowledge, contravene,
conflict with, or result in a violation of any Legal Requirement, or any Order
of any Governmental Authority, to which the Partnership or any Subsidiary is
subject. Except as set forth on Schedule 2 attached hereto and made a part
hereof, to Transferor’s Knowledge, neither the Partnership nor any Subsidiary is
or will be required to give any notice or obtain any consent or approval from
any Governmental Authority or any other Person in connection with the execution
and delivery of this Agreement or the consummation of the transactions
contemplated hereby.



--------------------------------------------------------------------------------

5. Schedule 3 attached hereto and made a part hereof sets forth the partners of
the Partnership and the partnership interests held by each partner of the
Partnership.

 

6. To Transferor’s Knowledge, Schedule 4 attached hereto and made a part hereof
sets forth a true and complete list of (i) each Subsidiary, listing for each
Subsidiary its name, the name of the Partnership or Subsidiary holding an
ownership interest in such Subsidiary, and the percentage of equity interest of
such Subsidiary owned by the Partnership or a Subsidiary. Schedule 4 also sets
forth a true, correct and complete organizational chart of the Partnership and,
to Transferor’s Knowledge, all of the Subsidiaries.

 

7. To Transferor’s Knowledge, the equity interests of each Subsidiary has not
been issued in violation of, and is not subject to, any preemptive or
subscription rights or rights of first refusal. To Transferor’s Knowledge, no
Subsidiary has violated any applicable Legal Requirements in connection with the
offer, sale or issuance of its Interests. To Transferor’s Knowledge, the
Partnership and/or the Subsidiaries are the record and beneficial owner of all
of the outstanding equity interests of each Subsidiary, free and clear of any
Encumbrances.

 

8. Except as set forth on Schedule 5 attached hereto and made a part hereof, to
Transferor’s Knowledge, neither the Partnership, any of the Subsidiaries, nor
any of their officers, directors, members, managers, employees or agents has
incurred any liability or obligation for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with the transactions
contemplated hereby. Transferor agrees to indemnify and hold Transferee harmless
from any Losses resulting from a breach of this representation and warranty.



--------------------------------------------------------------------------------

Schedule 1 to Certificate of Representations and Warranties

[TO BE PROVIDED]

Schedule 2 to Certificate of Representations and Warranties

[TO BE PROVIDED]

Schedule 3 to Certificate of Representations and Warranties

[TO BE PROVIDED]

Schedule 4 to Certificate of Representations and Warranties

[TO BE PROVIDED]

Schedule 5 to Certificate of Representations and Warranties

[TO BE PROVIDED]



--------------------------------------------------------------------------------

EXHIBIT G

FUNDING LETTER

COMMINGLED PENSION TRUST FUND (SPECIAL SITUATION PROPERTY)

OF JPMORGAN CHASE BANK, N.A.

270 Park Avenue, 7th Floor

New York, New York 10017

                    , 2011

Master MorSun Acquisition LLC

270 Park Avenue, 7th Floor

New York, New York 10017

 

  Re: That certain Agreement Regarding Transfer of Partnership Interests
(OwnCo), dated as of August     , 2011 (the “Agreement”), by and between Master
MorSun Acquisition LLC (“Transferor”) and Sunrise Senior Living Investments,
Inc. (“Transferee”)

Ladies and Gentlemen:

Reference is hereby made to the Agreement. Capitalized terms used but not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Agreement.

COMMINGLED PENSION TRUST FUND (SPECIAL SITUATION PROPERTY) OF JPMORGAN CHASE
BANK, N.A. (“SSPF”), THE SOLE MEMBER OF TRANSFEROR, HEREBY IRREVOCABLY AGREES
THAT SSPF SHALL PROVIDE SUFFICIENT CAPITAL TO TRANSFEROR IN ORDER FOR TRANSFEROR
TO FULFILL ITS OBLIGATIONS UNDER THE EXPRESS TERMS OF SECTION 20(b) OF THE
AGREEMENT, SUBJECT TO THE LIMITATIONS EXPRESSLY SET FORTH IN SECTIONS 11(e) AND
20(a) OF THE AGREEMENT.

SSPF hereby acknowledges that Transferee or Permitted Assignee (as applicable)
may, in connection with the exercise of remedies against Transferor under the
Agreement, enforce the rights of Transferor under this letter only as set forth
below.

No person or entity other than Transferor shall be entitled to bring any action
to enforce the terms of this letter against SSPF, and the covenants set forth in
this letter shall be solely for the benefit of, and shall be enforceable only
by, Transferor; provided, however, in the event that either (i) Transferor has
admitted its liability under the Agreement in writing or (ii) a court of
competent jurisdiction has issued a final non-appealable determination of
liability on Transferor’s part, and, within three (3) Business Days following
either such event, Transferor fails to make a call to SSPF for capital, or has
made a call for capital as aforesaid but SSPF shall have failed to fund such
capital in accordance with the terms of this letter within five (5)



--------------------------------------------------------------------------------

Business Days following such call for capital, Transferor shall promptly
commence a cause of action in a court of competent jurisdiction against SSPF by
counsel approved by Transferee or Permitted Assignee (as applicable) to enforce
the terms of this letter and shall diligently and in good faith pursue such
action and provide Transferee or Permitted Assignee (as applicable) with
cooperation in connection with such legal proceeding and shall consult with
Transferee or Permitted Assignee in such proceeding. Transferor further agrees
not to settle any claim against SSPF without the prior consent of Transferee or
Permitted Assignee (as applicable). In the event Transferor shall fail or refuse
to call for capital from SSPF as and to the extent required by the terms of this
letter, then Transferee or Permitted Assignee (as applicable) shall have the
right to call for capital in the name and place of Transferor and Transferor
hereby grants to Transferee or Permitted Assignee (as applicable) a limited
power of attorney, coupled with an interest, to call for capital from SSPF under
this as attorney in fact for Transferor. In the event Transferor shall fail or
refuse to commence an action against SSPF or otherwise pursue such action as and
to the extent required by the terms of this letter, then Transferee or Permitted
Assignee (as applicable) shall have the right to commence or continue such
action in the name and place of Transferor and Transferor hereby grants to
Transferee or Permitted Assignee (as applicable) a limited power of attorney,
coupled with an interest, to commence or continue such legal action as attorney
in fact for Transferor. Any legal action taken against SSPF by or on behalf of
Transferor hereunder shall be at the sole cost and expense of Transferee or
Permitted Assignee (as applicable) and the payment of such costs and expenses
shall be a condition precedent to the obligations of Transferor hereunder.

The terms and provisions of this letter shall not be altered, amended, modified
or terminated without the prior written consent of SSPF, Transferor and
Transferee.

This letter shall be construed in accordance with the laws of the State of New
York.

[signature page follows]



--------------------------------------------------------------------------------

This letter constitutes the entire agreement of SSPF with respect to
Section 20(b) of the Agreement and the transactions contemplated thereunder.

 

Very truly yours, COMMINGLED PENSION TRUST FUND (SPECIAL SITUATION PROPERTY) OF
JPMORGAN CHASE BANK, N.A.

By:

  JPMorgan Chase Bank, N.A., solely in its capacity as Trustee and not
individually  

By:

 

 

   

Name:

   

Title:



--------------------------------------------------------------------------------

SCHEDULE 1

LIST OF PROPERTY OWNERS, PROPERTIES AND LOANS

 

Column 1:

 

Property Owners

  

Column 2:

 

Properties

  

Column 3:

 

Current Loans

MorSun Lenexa

Senior Living, LLC, a Delaware limited liability company

  

Sunrise of Lenexa

15055 West 87th St Pkwy

Lenexa, KS 66215

   Loan in the maximum principal sum of $13,000,000 from Capmark Bank, formerly
known as GMAC Commercial Mortgage Bank, a Utah industrial bank (“Capmark”) to
MorSun Lenexa Senior Living, LLC, a Delaware limited liability company (“Lenexa
Borrower”), as evidenced by that certain Promissory Note, dated December 23,
2004, by Lenexa Borrower in favor of Capmark, as amended by that certain First
Amendment to Promissory Note dated as of May 17, 2007 and effective as of May 1,
2007, as further amended by that certain Second Amendment to Promissory Note
dated as of February 3, 2010 and effective as of January 1, 2010, as further
amended by that certain Third Amendment to Promissory Note dated as of May 28,
2010 and effective as of April 1, 2010, as further amended by that certain
Fourth Amendment to Promissory Note dated as of April 1, 2011, as further
amended by that certain Fifth Amendment to Promissory Note dated as of June 10,
2011.

MorSun Shelby

Senior Living, LLC, a Delaware limited liability company

  

Sunrise of Shelby Township

46471 Hayes Road

Shelby Township, MI 48315

   Loan in the maximum principal sum of $11,840,000 from Capmark to MorSun
Shelby Senior Living, LLC, a Delaware limited liablity company (“Shelby
Borrower”), as evidenced by that certain Promissory Note, dated December 23,
2004, by Shelby Borrower in favor of Capmark, as amended by that certain First
Amendment to Promissory Note dated as of May 17, 2007 and effective as of May 1,
2007, as further amended by that certain Second Amendment to Promissory Note
dated as of February 3, 2010 and effective as of January 1, 2010, as further
amended by that certain Third Amendment to Promissory Note dated as of May 28,
2010 and effective as of April 1, 2010, as further amended by that certain
Fourth Amendment to Promissory Note dated as of April 1, 2011, as further
amended by that certain Fifth Amendment to Promissory Note dated as of June 10,
2011.

MorSun Golden

Valley Senior Living, LLC, a Delaware limited liability company

  

Sunrise of Golden Valley

4950 Olson Memorial Hwy

Golden Valley, MN 55422

   Loan in the maximum principal sum of $12,975,000 from Capmark to MorSun
Golden Valley Senior Living, LLC, a Delaware limited liablity company (“Golden
Valley Borrower”), as evidenced by that certain Promissory Note, dated December
23, 2004, by Golden Valley Borrower in favor Capmark, as amended by that certain
First Amendment to Promissory Note dated as of May 17, 2007 and effective as of
May 1, 2007, as further amended by that certain Second Amendment to Promissory
Note dated as of February 3, 2010 and effective as of January 1, 2010, as
further amended by that certain Third Amendment to Promissory Note dated as of
May 28, 2010 and effective as of April 1, 2010, as further amended by that
certain Fourth Amendment to Promissory Note dated as of April 1, 2011, as
further amended by that certain Fifth Amendment to Promissory Note dated as of
June 10, 2011.



--------------------------------------------------------------------------------

Column 1:

 

Property Owners

  

Column 2:

 

Properties

  

Column 3:

 

Current Loans

MorSun Minnetonka

Senior Living, LLC, a Delaware limited liability company

  

Sunrise of Minnetonka

18605 Old Excelsior Blvd

Minnetonka, MN 55345

   Loan in the maximum principal sum of $10,125,000 from Capmark to MorSun
Minnetonka Senior Living, LLC, a Delaware limited liablity company (“Minnetonka
Borrower”), as evidenced by that certain Promissory Note, dated December 23,
2004, by Minnetonka Borrower in favor of Capmark, as amended by that certain
First Amendment to Promissory Note dated as of May 17, 2007 and effective as of
May 1, 2007, as further amended by that certain Second Amendment to Promissory
Note dated as of February 3, 2010 and effective as of January 1, 2010, as
further amended by that certain Third Amendment to Promissory Note dated as of
May 28, 2010 and effective as of April 1, 2010, as further amended by that
certain Fourth Amendment to Promissory Note dated as of April 1, 2011, as
further amended by that certain Fifth Amendment to Promissory Note dated as of
June 10, 2011.

MorSun Palo Alto

Senior Living, LP, a Delaware limited partnership

  

Sunrise of Palo Alto

2701 El Camino Real

Palo Alto, CA 94306

   Loan in the maximum principal sum of $20,000,000 from Capmark to MorSun Palo
Alto Senior Living, LP, a Delaware limited partnership (“Palo Alto Borrower”),
as evidenced by that certain Promissory Note, dated January 28, 2005, by Palo
Alto Borrower in favor of Capmark, as amended by that certain First Amendment to
Promissory Note dated as of May 17, 2007 and effective as of May 1, 2007, as
further amended by that certain Second Amendment to Promissory Note dated as of
February 3, 2010 and effective as of January 1, 2010, as further amended by that
certain Third Amendment to Promissory Note dated as of May 28, 2010 and
effective as of April 1, 2010, as further amended by that certain Fourth
Amendment to Promissory Note dated as of April 1, 2011, as further amended by
that certain Fifth Amendment to Promissory Note dated as of June 10, 2011.

MorSun Dresher

Senior Living, LP, a Delaware limited partnership

  

Sunrise of Dresher

1650 Susquehanna Road

Dresher, PA 19025

   Loan in the maximum principal sum of $12,975,000 from Capmark to MorSun
Dresher Senior Living, LP, a Delaware limited partnership (“Dresher Borrower”),
as evidenced by that certain Promissory Note, dated June 22, 2005, by Dresher
Borrower in favor of Capmark, as amended by that certain First Amendment to
Promissory Note dated as of May 17, 2007 and effective as of May 1, 2007, as
further amended by that certain Second Amendment to Promissory Note dated as of
May 28, 2010 and effective as of April 1, 2010, as further amended by that
certain Third Amendment to Promissory Note dated as of April 1, 2011, as further
amended by that certain Fourth Amendment to Promissory Note dated as of June 10,
2011.

MorSun Plano

Senior Living, LP, a Delaware limited partnership

  

Sunrise of Plano

4800 West Parker Road

Plano, TX 75093

   Loan in the maximum principal sum of $26,400,000 from Capmark to MorSun Plano
Senior Living, LP, a Delaware limited partnership (“Plano Borrower”), as
evidenced by that certain Promissory Note, dated December 23, 2004, by Plano
Borrower in favor of Capmark, as amended by that certain First Amendment to
Promissory Note dated as of May 17, 2007 and effective as of May 1, 2007, as
further amended by that certain Second Amendment to Promissory Note dated as of
February 3, 2010 and effective as of January 1, 2010, as further amended by that
certain Third Amendment to Promissory Note dated as of May 28, 2010 and
effective as of April 1, 2010, as further amended by that certain Fourth
Amendment to Promissory Note dated as of April 1, 2011, as further amended by
that certain Fifth Amendment to Promissory Note dated as of June 10, 2011.



--------------------------------------------------------------------------------

SCHEDULE 2

LIST OF MANAGEMENT AGREEMENTS

 

1. Management Agreement (4Q 2004 Transaction – Sunrise of Palo Alto), dated as
of January 28, 2005, by and between Property Manager and Tenant.

 

2. Management Agreement (4Q 2004 Transaction – Sunrise of Lenexa), dated as of
December 23, 2004, by and between Property Manager and Tenant.

 

3. Management Agreement (4Q 2004 Transaction – Sunrise of Shelby), dated as of
December 23, 2004, by and between Property Manager and Tenant.

 

4. Management Agreement (4Q 2004 Transaction – Sunrise of Golden Valley), dated
as of December 23, 2004, by and between Property Manager and Tenant.

 

5. Management Agreement (4Q 2004 Transaction – Sunrise of Minnetonka), dated as
of December 23, 2004, by and between Property Manager and Tenant.

 

6. Management Agreement (4Q 2004 Transaction – Sunrise of Plano), dated as of
December 23, 2004, by and between Property Manager and Tenant.

 

7. Management Agreement (4Q 2004 Transaction – Sunrise of Dresher), dated as of
June 22, 2005, by and between Property Manager and Tenant.



--------------------------------------------------------------------------------

SCHEDULE 3

OPERATING LEASES

1. Operating Lease, dated January 28, 2005, by and between MorSun Palo Alto
Senior Living, LP (“Palo Alto Owner”) and Tenant, as amended by a First
Amendment to Operating Lease, dated November 30, 2005, as further amended by a
Second Amendment to Operating Lease, dated December 31, 2007 and effective as of
January 1, 2007.

2. Operating Lease, dated December 23, 2004, by and between MorSun Lenexa Senior
Living, LLC (“Lenexa Owner”) and Tenant, as amended by a First Amendment to
Operating Lease, dated November 30, 2005, as further amended by a Second
Amendment to Operating Lease, dated December 31, 2007 and effective as of
January 1, 2007.

3. Operating Lease, dated December 23, 2004, by and between MorSun Shelby Senior
Living, LLC (“Shelby Owner”) and Tenant, as amended by a First Amendment to
Operating Lease, dated November 30, 2005, as further amended by a Second
Amendment to Operating Lease, dated December 31, 2007 and effective as of
January 1, 2007.

4. Operating Lease, dated December 23, 2004, by and between MorSun Golden Valley
Senior Living, LLC (“Golden Valley Owner”) and Tenant, as amended by a First
Amendment to Operating Lease, dated November 30, 2005, as further amended by a
Second Amendment to Operating Lease, dated December 31, 2007 and effective as of
January 1, 2007.

5. Operating Lease, dated December 23, 2004, by and between MorSun Minnetonka
Senior Living, LLC (“Minnetonka Owner”) and Tenant, as amended by a First
Amendment to Operating Lease, dated November 30, 2005, as further amended by a
Second Amendment to Operating Lease, dated December 31, 2007 and effective as of
January 1, 2007.

6. Operating Lease, dated December 23, 2004, by and between MorSun Plano Senior
Living, LP (“Plano Owner”) and Tenant, as amended by a First Amendment to
Operating Lease, dated November 30, 2005, as further amended by a Second
Amendment to Operating Lease, dated December 31, 2007 and effective as of
January 1, 2007.

7. Operating Lease, dated December 23, 2004, by and between MorSun Dresher
Senior Living, LP (“Dresher Owner”) and Tenant, as amended by a First Amendment
to Operating Lease, dated November 30, 2005, as further amended by a Second
Amendment to Operating Lease, dated December 31, 2007 and effective as of
January 1, 2007.



--------------------------------------------------------------------------------

SCHEDULE 4

OWNER AGREEMENTS

 

1. Owner Agreement, dated January 28, 2005, by and between Palo Alto Owner and
Manager.

 

2. Owner Agreement, dated December 23, 2004, by and between Lenexa Owner and
Manager.

 

3. Owner Agreement, dated December 23, 2004, by and between Shelby Owner and
Manager.

 

4. Owner Agreement, dated December 23, 2004, by and between Golden Valley Owner
and the Partnership.

 

5. Owner Agreement, dated December 23, 2004, by and between Minnetonka Owner and
the Partnership.

 

6. Owner Agreement, dated December 23, 2004, by and between Plano Owner and the
Partnership.

 

7. Owner Agreement, dated December 23, 2004, by and between Dresher Owner and
the Partnership.



--------------------------------------------------------------------------------

SCHEDULE 5

TRANSFEROR’S DISCLOSURE SCHEDULE

Section 11(a)(ii)(2)

Written Consent of Sole Member of Master MorSun Acquisition, LLC

Certificate of Trustee of Commingled Pension Trust Fund (Special Situation
Property) of JP Morgan Chase Bank, N.A.

Section 11(a)(iv)

None.

Section 11(a)(vii)

Purnell Lawsuit

On May 14, 2010, Plaintiff LaShone Purnell filed a lawsuit on behalf of herself
and others similarly situated in the Superior Court of the State of California,
Orange County, against Sunrise Senior Living Management, Inc., captioned LaShone
Purnell as an individual and on behalf of all employees similarly situated v.
Sunrise Senior Living Management, Inc. and Does 1 through 50, Case
No. 30-2010-00372725 (Orange County Superior Court). Plaintiff’s complaint is
styled as a class action and alleges that Sunrise failed to properly schedule
the purported class of care givers and other related positions so that they
would be able to take meal and rest breaks as provided for under California
law. The complaint asserts claims for: (1) failure to pay overtime wages;
(2) failure to provide meal periods; (3) failure to provide rest periods;
(4) failure to pay wages upon ending employment; (5) failure to keep accurate
payroll records; (6) unfair business practices; and (7) unfair
competition. Plaintiff seeks unspecified compensatory damages, statutory
penalties provided for under the California Labor Code, injunctive relief, and
costs and attorneys' fees. On June 17, 2010, Sunrise removed this action to the
United States District Court for the Central District of California (Case No.
SACV 10-897 CJC (MLGx)). On July 16, 2010, plaintiff filed a motion to remand
the case to state court. On August 10, 2010, the Court stayed all proceedings
pending early mediation by the parties. Early mediation was unsuccessful, and on
January 18, 2011, the United States District Court for the Central District of
California denied plaintiff’s motion to remand the action to state court. On
July 1, 2011, Plaintiff filed her motion for class certification and limited
discovery related to the class certification motion is ongoing. A hearing on
Plaintiff’s motion for class certification is presently scheduled for September
2011. Sunrise believes that Plaintiff's allegations are not meritorious and that
a class action is not appropriate in this case, and intends to defend itself
vigorously. Because of the early stage of this suit, we cannot at this time
estimate an amount or range of potential loss in the event of an unfavorable
outcome.



--------------------------------------------------------------------------------

Feely Lawsuit

On July 7, 2011, Plaintiff Janet M. Feely, a former Sunrise employee, filed a
lawsuit on behalf of herself and others similarly situated in the Superior Court
of the State of California, County of Los Angeles, against Sunrise Senior
Living, Inc., captioned Janet M. Feely, individually and on behalf of other
persons similarly situated v. Sunrise Senior Living, Inc. and Does 1 through 55,
Case No. BC 465006 (Los Angeles County Superior Court). Plaintiff’s complaint is
styled as a class action and alleges that Sunrise improperly classified a
position formerly held by her as exempt from the overtime obligations of
California’s wage and hour laws. The complaint asserts claims for: (1) failure
to pay overtime wages, (2) failure to provide accurate wage statements,
(3) unfair competition, and (4) failure to pay all wages owed upon
termination. Plaintiff seeks unspecified compensatory damages, statutory
penalties provided for under the California Labor Code, restitution and
disgorgement of unpaid overtime wages under the California Business and
Professions Code, prejudgment interest, costs and attorney’s fees. Sunrise
believes that Plaintiff’s allegations are not meritorious and that a class
action is not appropriate in this case, and intends to defend itself
vigorously. Because of the early stage of this lawsuit, Sunrise cannot at this
time estimate an amount or range of potential loss in the event of an
unfavorable outcome.

City of Lenexa Road Improvement Project

On May 24, 2011, the City of Lenexa served a notice on Morsun Lenexa Senior
Living, LLC, seeking three easements as part of a City road improvement project:
two temporary construction easements and one sidewalk easement. Morsun Lenexa
Senior Living, LLC has commented on the proposed easements and is seeking its
lender’s consent. The City of Lenexa may file condemnation proceedings, which
will be dismissed upon Morsun Lenexa Senior Living, LLC’s signing of the
easements.

[Schedule 5 continues]



--------------------------------------------------------------------------------

LOGO [g226631ex10_3pg092.jpg]

[Schedule 5 continues]